Exhibit 10(b), Form 10-K
Kansas City Life Insurance Company



[kcliex10b2012image1.jpg]










THIRTY-SIXTH AMENDMENT
KANSAS CITY LIFE INSURANCE COMPANY
SAVINGS AND PROFIT SHARING PLAN


TABLE OF CONTENTS


ARTICLE I. Creation and Purpose of Plan and Trust    1
1.1.
Name    1

1.2.
Purpose    1

1.3.
Exclusive Benefit of Employees    1

ARTICLE II. Qualification and Eligibility    1
2.1.
Qualification    1

2.2.
Enrollment Communication    2

2.3.
Participation and Service on Reemployment    2

ARTICLE III. Participant Contributions    3
3.1.
Pre-Tax Elective Contributions    3

3.2.
Roth Elective Contributions    3

3.3.
Catch-Up Contributions    4

3.4.
Automatic Contributions    5

3.5.
Dollar Limitation on Elective Contributions    7

3.6.
Compensation Defined    7

3.7.
Allocation of Elective Contributions and Catch-Up Contributions to Accounts    7

3.8.
Distribution Conditions    7

3.9.
Withdrawal, Financial Hardship    9

3.10.
Compensation Reduction Limitations    10

3.11.
Deferral Percentage Test.    11

3.12.
Actual Contribution Percentage (ACP) Test    12

3.13.
Combined Deferral Plans    12

3.14.
Rollover Contributions.    13

ARTICLE IV. Company Matching Contributions and Discretionary Profit Sharing
Contributions    14
4.1.
Rate of Matching Company Contribution    14

4.2.
Discretionary Profit Sharing Contribution    14

4.3.
Form of Payment    15

ARTICLE V. Investment of Contributions    15
5.1.
Investment of Funds    15

5.2.
Voting of Shares    15

5.3.
Tender Offer    15

ARTICLE VI. Allocation to and Valuation of Participants’ Accounts    16
6.1.
Investment Funds    16

6.2.
Participants’ Accounts    16

6.3.
Selected Investments    17

6.4.
Investment Changes    17

6.5.
Investment in Kansas City Life Stock Investment Option    17

6.6.
Dividend Reinvestment    18

ARTICLE VII. Allocation of Fiduciary Responsibility    18
7.1.
Fiduciaries    18

7.2.
Administration    18

7.3.
Trustees    18

7.4.
Duties    18

ARTICLE VIII. Vesting    19
8.1.
Vesting of Company Contributions    19

8.2.
Vesting of Company Contributions upon Termination of Plan    20

ARTICLE IX. Account Withdrawals    20
9.1.
Optional Withdrawals    20

9.2.
Withdrawals for Financial Need    20

9.3.
Time and Method of Payment    20

9.4.
Elective Account Loans    20

ARTICLE X. Distributions    21
10.1.
Distribution of Full Value of Accounts    21

10.2.
Termination    21

10.3.
Method of Distribution    22

10.4.
Commencement of Distribution    22

10.5.
Valuation    22

10.6.
Facility of Payment    22

10.7.
Beneficiary Designation    23

10.8.
Fractional Shares    23

10.9.
Repayment upon Reemployment    23

ARTICLE XI. Application of Forfeitures    24
ARTICLE XII. Administrative Committee    24
12.1.
Membership    24

12.2.
Claims Procedure    25

ARTICLE XIII. Amendment and Termination    25
13.1.
Amendment    25

13.2.
Termination    25

13.3.
Merger    26

ARTICLE XIV. The Trust    26
14.1.
Number of Trustees    26

14.2.
Trustees shall Receive Sums Paid    26

14.3.
Investment of Funds.    26

14.4.
Disbursement of Funds    27

14.5.
Instructions to Trustees    27

14.6.
Fiduciary Insurance    28

14.7.
Accounting by Trustees    28

14.8.
Compensation    28

14.9.
Trustees and Vacancies    28

14.10.
Rules    28

ARTICLE XV. General Provisions    29
15.1.
Expenses    29

15.2.
Source of Payment    29

15.3.
Inalienability of Benefits    29

15.4.
No Right to Employment    29

15.5.
Unknown Heirs    29

15.6.
Accrued Benefit    29

15.7.
Uniform Administration    29

15.8.
Severability    30

15.9.
Indemnification    30

15.10.
Articles    30

15.11.
Gender    30

15.12.
Plural    30

15.13.
Disability    30

15.14.
Retirement Dates.    30

15.15.
Initial Qualification    31

15.16.
Company    31

15.17.
Employee    31

15.18.
Affiliated Corporation    32

15.19.
Agents    32

15.20.
Company Stock    32

15.21.
Executive Committee    32

15.22.
Board of Directors    32

15.23.
Maximum Limitation    32

15.24.
Affiliated Company Participation    34

15.25.
Highly Compensated Person or Highly Compensated Employee    34

15.26.
Years of Employment for Matching Contribution Purposes    35

15.27.
Years of Employment for Vesting Purposes.    36

15.28.
Hour of Service    36

15.29.
Direct Rollovers    37

15.30.
Participants who Enter Armed Forces    39

15.31.
Contribution Under Mistake of Fact    39

15.32.
Contributions Conditioned on Deductibility    40

15.33.
Internal Revenue Code    40

15.34.
ERISA    40

ARTICLE XVI. Top Heavy Provisions    40
16.1.
Compensation Limits    40

16.2.
Key Employee    40

16.3.
Non-Key Employee    41

16.4.
Super Top Heavy Plan    41

16.5.
Top Heavy Plan    41

16.6.
Top Heavy Plan Year    41

16.7.
Top Heavy Plan Requirements.    41

16.8.
Determination of Top Heavy Status.    42

16.9.
Modification of Top Heavy Rules.    45





THIRTY-SIXTH AMENDMENT
KANSAS CITY LIFE INSURANCE COMPANY
SAVINGS AND PROFIT SHARING PLAN
THIS THIRTY-SIXTH AMENDMENT, comprising the restated Kansas City Life Insurance
Company Savings and Profit Sharing Plan, is effective January 1, 2012, except
where an earlier or later effective date is otherwise stated herein, and is
entered into by and between Kansas City Life Insurance Company, a Corporation
organized and existing under the laws of the State of Missouri, and Charles R.
Duffy, Jr., Donald E. Krebs and Mark A. Milton, Successor Trustees, hereinafter
referred to as the “Trustees”.
ARTICLE I.
Creation and Purpose of Plan and Trust
1.1.    Name. The Kansas City Life Insurance Company established this Plan and
Trust known as the “Kansas City Life Insurance Company Savings and Profit
Sharing Plan” (formerly the Kansas City Life Insurance Company Savings and
Investment Plan), hereinafter sometimes referred to as the “Plan” or “Trust”.
1.2.    Purpose. It is the purpose of this Plan to recognize the contributions
of employees to the successful operation of the Company and to reward such
contributions by providing certain savings and investment and profit sharing
benefits for those who become participants under the Plan, and for their
beneficiaries.
1.3.    Exclusive Benefit of Employees. This Plan and Trust have been
established for the exclusive benefit of the Company’s employees and their
beneficiaries. The terms of this Plan are intended to comply with the provisions
of Sections 401(a), 501(a) and 401(k) of the Internal Revenue Code of 1986 as
amended from time to time, and Treasury Department Regulations in connection
therewith in order that the Plan and Trust may qualify for tax exemption. Under
no circumstances shall any part of the principal or income of the Plan and Trust
be used for, or revert to, the Company, or be used for, or diverted to, any
purposes other than for the exclusive benefit of the employees and their
beneficiaries. This Plan and Trust shall not be construed, however, as giving
any employee, or any other person, any right, legal or equitable as against the
Company, the Trustees, or the principal or income of the Trust, except as
specifically provided for herein, nor shall it be construed as giving any
employee the right to remain with the Company or in the Company’s employment.
ARTICLE II.    
Qualification and Eligibility
2.1.    Qualification. The requirements of qualification for employees are set
forth hereinafter.
(a)
Each employee, as defined in Paragraph 15.17, shall be a participant and
qualified to make an election or deemed election for participant contributions
under Article III upon the later of the employee’s date of hire by the Company
or attaining the age of twenty-one (21) years.

(b)
Each participant as determined under Paragraph 2.1(a) shall be qualified to
receive an account allocation of a Company matching contribution as specified in
Paragraph 4.1 and a discretionary profit sharing contribution, if any, as
specified in Paragraph 4.2 and subject to any conditions of Paragraph 4.2.

(c)
With respect to this Plan,

1.
Except for periods of service that are disregarded as described in Paragraph
2.3, and except as otherwise provided herein, an employee will receive credit
for service for the aggregate of all time periods (regardless of an employee’s
actual hours of service) commencing with the employee’s employment commencement
date, or with the employee’s reemployment commencement date, and ending on the
date a break in service begins. An employee’s employment commencement date or
the employee’s reemployment commencement date begins on the first day the
employee performs an hour of service upon employment or reemployment. An
employee who is reemployed will be credited with service for any period of
severance of less than twelve (12) consecutive months and such employee’s
employment date preceding such reemployment shall continue to be such employee’s
employment commencement date. Any other employee who is reemployed will have an
adjusted employment commencement date which will reflect the employee’s prior
service but will not reflect any period of time from and after the employee’s
preceding termination date until the employee’s reemployment date.

2.
A break in service is a period of severance of at least twelve (12) consecutive
months. A period of severance is a continuous period of time during which the
employee is not employed by the Company. The continuous period begins on the
date the employee retires, quits, is discharged, or dies, or if earlier, the
first twelve (12) month anniversary of the date on which the employee is absent
from service for any other reason (including disability, vacation, leave of
absence, layoff, etc.) In case of an employee who is absent from work for
maternity or paternity reasons, the twelve (12) consecutive month period
beginning on the first anniversary of the first date the employee is otherwise
absent from service does not constitute a break in service.

2.2.    Enrollment Communication. The Company shall inform each new employee
when hired of the Plan and shall provide them with enrollment information if
eligible. If not eligible on the date of employment, the employee will be
notified when the eligibility requirements of Paragraph 2.1 are attained.
2.3.    Participation and Service on Reemployment. Subject to the provisions of
this Plan, active participation in the Plan by an employee shall cease upon
termination of employment with the Company.
Upon the reemployment by the Company of any person whose participation has been
terminated the employee shall be eligible to participate in the Plan as soon as
administratively feasible following the date of the employee’s reemployment if
otherwise qualified.
In the case of a person who was fully or partially vested in the Company
contribution account when the prior period of employment terminated, any service
attributable to the prior period of employment shall be reinstated for vesting
and Company matching contribution purposes as of the date of reemployment and
the person shall be vested in accordance with prior years of service.
In the case of a reemployed employee who was not a participant in the Plan
during the prior period of employment or in the case of a participant who was
not vested when the prior period of employment terminated, any service
attributable to the prior period of employment shall be restored for vesting and
Company matching contribution purposes unless the number of one (1) year breaks
in service equals or exceeds the greater of five (5) consecutive years of
service or the aggregate number of years of service earned before the
consecutive breaks in service.
If an employee’s employment with Kansas City Life Insurance Company, Sunset Life
Insurance Company of America, Old American Insurance Company or any other
affiliated corporation of Kansas City Life Insurance Company, shall be
terminated and the person is subsequently employed by any other of the
affiliated corporations, the employee’s employment shall be treated as if under
one (1) employer for the purpose of this Plan. However, employment with Old
American Insurance Company prior to November 1, 1991 shall not be taken into
account for purposes of the Plan.
ARTICLE III.    
Participant Contributions
3.1.    Pre-Tax Elective Contributions. An eligible employee who is a
participant may elect (or may be deemed to elect under the automatic
contribution provisions of Paragraph 3.4) to have pre-tax elective contributions
made to the Plan on his or her behalf per payroll period at a percentage rate
for each payroll period of at least one percent (1%) of the participant’s
compensation, and not more than one hundred percent (100%) of the participant’s
compensation, or, in the case of a highly compensated employee, not more than
such maximum percent of the participant’s compensation as established by the
Administrative Committee from time to time. A participant may change or suspend
the participant’s pre-tax elective contributions or commence pre-tax elective
contributions at any time, in accordance with procedures established by the
Administrative Committee. Elective contributions (which include both pre-tax
elective contributions and Roth elective contributions) are subject to the
limitations under Paragraph 3.5, Paragraph 3.10 and Paragraph 15.23.
3.2.    Roth Elective Contributions. Effective January 1, 2008, an eligible
employee who is a participant may elect to have Roth elective contributions made
to the Plan on his or her behalf per payroll period at a percentage rate for
each payroll period of at least one percent (1%) of the participant’s
compensation, and not more than one hundred percent (100%) of the participant’s
compensation, or, in the case of a highly compensated employee, not more than
such maximum percent of the participant’s compensation as established by the
Administrative Committee from time to time. A participant’s election of Roth
elective contributions must be an affirmative election, in accordance with
procedures established by the Administrative Committee, that elective
contributions be made on an after-tax basis. Any amount of the participant’s
elective contributions contributed on an after-tax basis as Roth elective
contributions will be deducted from the participant’s compensation after
withholding of applicable Federal, state and local income taxes. A participant
may change or suspend the participant’s Roth elective contributions or commence
Roth elective contributions at any time, in accordance with procedures
established by the Administrative Committee. Elective contributions (which
include both pre-tax elective contributions and Roth elective contributions) are
subject to the limitations under Paragraph 3.5, Paragraph 3.10 and Paragraph
15.23.
3.3.    Catch-Up Contributions. An eligible employee who is an “eligible
participant” (as defined in subparagraph (a) below) and who has elected to have
elective contributions made to the Plan on his or her behalf pursuant to
Paragraph 3.1 or Paragraph 3.2, or a combination of both, also may elect to have
a catch-up contribution made to the Plan on his or her behalf from his or her
compensation; provided, however, in no event may the catch-up contribution of an
eligible participant for a calendar year exceed the maximum amount permitted in
the subparagraph (b) below. The final amount of the catch-up contribution of an
eligible participant shall be determined as of the last day of the Plan year.
(a)
A participant shall be an eligible participant under this Paragraph 3.3 on the
first day of a calendar year if the participant is projected to have attained
age 50 on or before the last day of the calendar year.

(b)
An eligible participant’s catch-up contribution for a calendar year may not
exceed the lesser of the following:

1.
The applicable dollar limit imposed under Code Section 414(v)(2)(B) for the
calendar year (which is $5,500 for 2012) as it may be adjusted from year to year
on an annual basis for cost-of-living increases in accordance with Code Section
414(v)(2)(C); or

2.
The excess of (A) the participant’s compensation for the calendar year over (B)
the participant’s elective contributions under Paragraphs 3.1 and 3.2 for the
calendar year.

(c)
An eligible participant’s catch-up contributions may be pre-tax catch-up
contributions, Roth catch-up contributions, or a combination of both. An
eligible participant’s election of Roth catch-up contributions must be an
affirmative election, in accordance with procedures established by the
Administrative Committee, that catch-up contributions be made on an after-tax
basis. An eligible participant may change or suspend the participant’s catch-up
contributions or commence catch-up contributions at any time, in accordance with
the procedures established by the Administrative Committee.

(d)
Catch-up contributions will not be taken into account for purposes of Paragraphs
3.5 and 15.23 (the provisions of the Plan implementing requirements of Code
Sections 402(g) and 415). The Plan shall not be treated as failing to satisfy
the provisions of the Plan implementing requirements of Code Sections 401(k)(3),
401(k)(11), 401(k)(12), 410(b) or 416, as applicable, by reason of the making of
catch-up contributions.

3.4.    Automatic Contributions. Effective January 1, 2008, the Plan includes an
automatic contribution arrangement within the meaning of Section 514(e)(2) of
ERISA and as set forth in this Paragraph 3.4. Any reference in the Plan to a
participant’s election of elective contributions also includes a participant’s
deemed election under this Paragraph 3.4, and any reference to a participant’s
elective contributions also includes contributions made pursuant to the
participant’s deemed elections under this Paragraph 3.4. The provisions of this
Paragraph 3.4 shall be administered in accordance with procedures adopted by the
Administrative Committee.
(a)
Covered Employees. The provisions of this Paragraph 3.4 apply to each new
eligible employee.

(b)
Initial Deemed Elections. A participant to whom this Paragraph 3.4 applies shall
be deemed to elect the pre-tax elective contribution described below in this
subparagraph (b) effective as the date specified in the notice provided under
Paragraph 3.4(d) which date shall be the date this Paragraph 3.4 first applies
to such participant or as soon as administratively practical after such date.
The deemed election of such participant will be a pre-tax elective contribution
for each payroll period in an amount equal to three percent (3%) of the
participant’s compensation payable for the payroll period.

(c)
Cancellation of Deemed Election Provisions. Notwithstanding the preceding
provisions of this Paragraph 3.4, if at any time after receiving the notice
described in Paragraph 3.4(e) a participant cancels or changes a deemed election
under this Paragraph 3.4 in the manner provided under procedures established by
the Administrative Committee, then this Paragraph 3.4 will cease apply to such
participant and the participant will no longer be required to receive the annual
notice regarding automatic elective contributions described in Paragraph 3.4(e).

(d)
Withdrawal of Automatic Contributions. A participant who is deemed to have
elected pre-tax elective contributions under Paragraph 3.4(b) who subsequently
elects to make no pre-tax elective contributions, may elect to withdraw pre-tax
elective contributions made pursuant to the participant’s deemed election under
Paragraph 3.4(b), as adjusted for earnings or losses, subject to the following
provisions:

1.
The election to withdraw must be made no later than 90 days after the date of
the participant’s first elective contribution (deemed or voluntary). For this
purpose, the date of the participant’s first elective contribution (deemed or
voluntary) is the date that the amount of the first elective contribution
(deemed or voluntary) would have been paid to and taxable to the participant
absent the deemed election under Paragraph 3.4. The withdrawal provisions of
this Paragraph 3.4(d) will not apply with respect to a participant whose deemed
election under Paragraph 3.4(b) is made upon the participant’s reemployment
unless such participant did not make any elective contributions (deemed or
voluntary) to the Plan for a period beginning on the first day of the Plan year
preceding the Plan year in which the reemployed participant made elective
contributions (deemed or voluntary) under the Plan and ending on the date
immediately preceding the reemployed participant’s first elective contributions
(deemed or voluntary) under the Plan upon reemployment.

2.
The withdrawal election under this Paragraph 3.4(d) will be effective as soon as
practicable after the election is made, but in no event later than the earlier
of (i) the pay date for the second payroll period that begins after the date the
withdrawal election is made, or (ii) the first pay date that occurs at least 30
days after the withdrawal election is made.

3.
The amount distributed pursuant to the withdrawal election will be the total
amount of the participant’s deemed elective contributions made through the
effective date of the withdrawal election as adjusted for allocable gains and
losses through the date of distribution.

4.
Any Company matching contributions that have been made to the Plan on behalf of
the participant with respect to the participant’s withdrawn deemed elective
contributions as adjusted for allocable gains and losses must be forfeited, or,
if not yet allocated as of the date of the withdrawal, will not be allocated.
Any such forfeited Company matching contributions will be applied in the same
manner as other Plan forfeitures as provided in Article XI.

5.
Any deemed elective contributions withdrawn pursuant to the provisions of this
Paragraph 3.4(d) will not be taken into account for purposes of applying the
dollar limitation under Code Section 402(g)(1) or for purposes of applying the
actual deferral percentage test under Code Section 401(k)(3).

(e)
Notice. Within a reasonable period of time prior to the effective date for an
employee’s deemed elective contributions under Paragraph 3.4(b), the employee
will receive a notice as hereinafter described (the “initial notice”). In
addition to the initial notice, within a reasonable period of time prior to the
first day of each Plan year following a participant’s initial notice, if the
participant has remained an employee and participant since the date of the
initial notice and has not made an election out of deemed elective contributions
as described in Paragraph 3.4(c) or Paragraph 3.4(d), the participant will again
receive a notice (the “annual notice”). Each initial notice and annual notice
will advise the employee of (1) the percentage of compensation of the employee’s
deemed elective contributions, (2) the procedure for making an election out of
deemed elective contributions as described in Paragraph 3.4(c), (3) the fund in
which the employee’s deemed elective contributions will be invested absent an
investment direction by the employee, and (4) with respect only to the initial
notice, a description of the withdrawal provisions and procedures under
Paragraph 3.4(d).

3.5.    Dollar Limitation on Elective Contributions. No participant shall be
permitted to have annual elective contributions made under Paragraph 3.1,
Paragraph 3.2 or Paragraph 3.4 this Plan, or any other qualified plan maintained
by the Company during any taxable year, in an aggregate amount in excess of the
dollar limitation contained in Code Section 402(g) ($17,000 in 2012) in effect
for such taxable year.
3.6.    Compensation Defined.
(a)
For purposes of participant contributions under Paragraphs 3.1 through 3.4 of
the Plan, and for purposes of Company contributions under Paragraphs 4.1 and 4.2
of the Plan, compensation includes only the fixed amounts, hourly, weekly,
semi-monthly or monthly, due and payable to the Participant from the Company,
not reduced by any salary reductions, excluding any bonuses, overtime, pay in
lieu of vacation, pay while on layoff, severance pay, fringe benefits, deferred
compensation benefits or other extraordinary payments by the Company. For Plan
years beginning on or after January 1, 2002, a participant’s compensation for
these purposes shall not exceed two hundred thousand dollars ($200,000) annually
as adjusted at such time and in such manner in accordance with Code Section
401(a)(17). Elective contributions and catch-up contributions may only be made
with respect to amounts that are compensation within the meaning of Code Section
415(c)(3).

(b)
For all other purposes of the Plan, unless otherwise provided, compensation
shall be defined by the provisions of Treasury Regulation 1.415(c)-2(d)(4), as
modified by the default rules of Treasury Regulation 1.415(c)-2(e).

3.7.    Allocation of Elective Contributions and Catch-Up Contributions to
Accounts. A participant’s pre-tax elective contributions and pre-tax catch-up
contributions will be allocated to the participant’s pre-tax elective account. A
participant’s Roth elective contributions and Roth catch-up contributions will
be allocated to the participant’s Roth elective account. A participant’s pre-tax
elective account and Roth elective account are sometimes referred to
collectively as the participant’s elective account.
3.8.    Distribution Conditions. The balance in each participant’s elective
account shall be fully vested at all times and shall not be subject to
forfeiture for any reason. Amounts held in the participant’s elective account
may not be distributable prior to the earlier of,
(1)
Retirement, disability, severance of employment or death;

(2)
Attainment of age fifty-nine and one-half (59 ½);

(3)
Termination of the Plan without establishment of a successor Plan by the Company
or an affiliated employer;

(4)
Proven financial hardship, subject to the limitations of Section 3.9; or

(5)
Beginning January 1, 2011, in the case of a “qualified reservist distribution”
within the meaning of Code Section 72(t)(2)(G)(iii), the date on which the order
or call to active duty for a period in excess of 179 days or an indefinite
period begins.

Any distribution from a participant’s elective account under either of the
preceding two subparagraphs of this Paragraph 3.8 shall be made first from the
participant’s Roth elective contributions and second from the participant’s
pre-tax elective contributions.
In the event that the dollar limitation provided for in Paragraph 3.5 is
exceeded, the Administrative Committee shall direct the Trustees to distribute
such excess amount and any income allocable to such amount, to the participant
not later than April 15th following the close of the participant’s taxable year.
Effective January 1, 2008, income allowable to excess amounts that are returned
to the participant shall not include income after the end of the plan year for
which the contribution was made. If there is a loss allocable to such excess
amount, the distribution shall in no event be less than the lesser of the
participant’s elective account or the amount of the contribution made for such
participant’s elective account in the calendar year resulting from his or her
salary reduction agreement.
In the event that a participant is also a participant in another qualified cash
or deferred arrangement as defined in Code Section 401(k), a simplified employee
pension plan as defined in Code Section 408(k) or a salary reduction arrangement
within the meaning of Code Section 3121(a)(5)(d) and the elective deferrals, as
defined in Code Section 402(g)(3), made under such other arrangements and this
Plan for a year cumulatively exceed the dollar limitation imposed by Code
Section 402(g) in effect for such year as adjusted by the Internal Revenue
Service Commissioner for increases in the cost of living the participant may,
not later than March 1st following the close of participant’s taxable year,
notify the Administrative Committee in writing of such excess and request that
his or her deferred compensation to this Plan be reduced by an amount specified
by the participant. Such amount shall then be distributed in the same manner as
provided in the previous Paragraph.
Notwithstanding anything in this Paragraph 3.8 or the Plan to the contrary, for
purposes of this Paragraph 3.8, a participant shall be treated as having been
severed from employment during any period such participant is performing service
in the uniformed services described in Code Section 3401(h)(2)(A). A participant
who receives a distribution on account of deemed severance from employment
described in the preceding sentence may not make an elective contribution under
this Article III during the six-month period beginning on the date of
distribution.
3.9.    Withdrawal, Financial Hardship. A participant may request a distribution
from the participant’s elective account due to financial hardship. Commencing
January 1, 1988, such distribution shall be limited solely to the participant’s
elective contributions and catch-up contributions without regard to any earnings
on such amounts. Withdrawal under this section shall only be authorized in the
event of financial hardship if the distribution is made on account of an
immediate and heavy financial need and it is necessary to satisfy the financial
need. For purposes of this Paragraph, a distribution will be deemed to be on
account of an immediate and heavy financial need if the distribution is for
expenses for (or necessary to obtain) medical care that would be deductible
under Code Section 213 (d) (determined without regard to whether the expenses
exceed 7.5% of adjusted gross income); costs directly related to the purchase of
a principal residence for the participant (excluding mortgage payments); payment
of tuition, related educational fees and room and board expenses, for up to the
next twelve (12) months of post-secondary education for the participant, or the
participant’s spouse, children or dependents (as defined in Code Section 152 and
for taxable years beginning on or after January 1, 2005, without regard to Code
Section 152 (d)(1)(B)); payments necessary to prevent the eviction of the
participant from the participant’s principal residence or foreclosure on the
mortgage on that residence; payments for burial or funeral expenses for the
participant’s deceased parent, spouse, children or dependents (as defined in
Code Section 152 and, for taxable years beginning on or after January 1, 2005,
without regard to Code Section 152(d)(1)(B)); or expenses for the repair of
damage to the participant’s principal residence that would qualify for the
casualty deduction under Code Section 165 (determined without regard to whether
the loss exceeds 10% of adjusted gross income).
A distribution will be treated as necessary to satisfy an immediate and heavy
financial need only to the extent that the distribution amount is not in excess
of the amount required to satisfy the financial need. This amount may include
any amounts necessary to pay any federal, state or local income taxes or
penalties reasonably anticipated to result from the distribution. In addition,
the participant must obtain all other currently available distributions
(including distributions of ESOP dividends under Code Section 404(k), but not
hardship distributions) and nontaxable loans under the Plan and all other plans
maintained by the Company. A participant who receives a distribution from his or
her elective account under the terms of this Paragraph shall be prohibited from
making contributions to his elective account for six (6) months after receipt of
the distribution. Withdrawals pursuant to this Paragraph may not be made by an
individual who is an alternate payee under a Qualified Domestic Relations Order
and for whom an account is being separately maintained, nor shall withdrawals
pursuant to this Paragraph be made by a former employee who is entitled to
distribution under Paragraph 10.4.
Any distribution from a participant’s elective account under this Paragraph 3.9
shall be made first from the participant’s Roth elective subaccount and second
from the participant’s pre-tax elective subaccount.
3.10.    Compensation Reduction Limitations. To ensure continued qualification
of the Plan, a test sometimes referred to as the “actual deferral percentage
test” must be met for each Plan year. In order to meet the ADP test, it may be
necessary to adjust contributions made by the Company resulting from the
compensation reduction agreements entered into by certain of the participants.
In the event that the contribution ratios of the Plan do not satisfy the test,
the Administrative Committee shall adjust the contributions resulting from the
compensation reduction agreements as follows effective January 1, 1997:
(a)
Any distribution under this Paragraph shall as reasonably possible be made on or
before the fifteenth (15th) day of the third (3rd) month following the end of
the Plan year, but in no event later than the close of the following Plan year,
which in this case is a calendar year and shall be determined in the following
manner:

(i)
The dollar amount of excess contributions for each highly compensated
participant shall be calculated.

(ii)
The total of the dollar amounts in (i) shall be determined.

(iii)
The contributions resulting from the compensation reduction agreement (“elective
contributions”) of the highly compensated participant with the highest dollar
amount of elective contributions shall be reduced by the amount required to
cause that highly compensated participant’s elective contributions to equal the
dollar amount of the elective contributions of the highly compensated
participant with the next highest dollar amount of elective contributions. This
amount shall be distributed to the highly compensated participant with the
highest dollar amount. However, if a lesser reduction, when added to the dollar
amount already distributed under this (iii) would equal the total excess
contributions, the lesser reduction amount shall be distributed.

(iv)
If the total amount distributed is less than the total excess contributions,
reductions shall continue to be made in accordance with (iii) until the total
amount distributed equals the total excess contributions.

(v)
Any distribution from a participant’s elective account under this Paragraph
3.10(a) shall be made first from the participant’s Roth elective subaccount and
second from the participant’s pre-tax elective subaccount.

(b)
For purposes of this Paragraph, income means the gain or loss allocable to
excess contributions which shall equal the sum of the allocable gain or loss for
the Plan year and the allocable gain or loss for the period between the end of
the Plan year and the date of distribution (gap period). The income or loss
allocable for the Plan year and the gap period is calculated separately and is
determined by multiplying the income or loss for the Plan year and gap period by
a fraction. The numerator of the fraction is the excess contributions made by
the employee for the Plan year and the denominator is the total account balance
of the employee attributable to elective contributions as of the end of the Plan
year, reduced by the gain allocable to such total amount for the Plan year and
increased by the loss allocable to such total amount for the Plan year. The
income allocable to excess contributions for the period between the end of the
Plan year and the date of distribution shall be calculated in the same manner by
substituting “gap period” for “Plan year” in the fraction. Effective January 1,
2008, gap period income will not be included in ADP test corrections.

3.11.    Deferral Percentage Test.
(a)
Maximum annual allocation: Effective January 1, 1997, the actual deferral
percentage for eligible highly compensated employees for the Plan year bears a
relationship to the actual deferral percentage for all other eligible employees
for the preceding Plan year which meets either of the following tests:

1.
The actual deferral percentage for the highly compensated participant group
shall not be more than the actual deferral percentage of the nonhighly
compensated participant group multiplied by 1.25, or

2.
The excess of the actual deferral percentage for the highly compensated
participant group over the actual deferral percentage for the nonhighly
compensated participant group shall not be more than two (2) percentage points
or such lesser amount determined pursuant to regulations to prevent the multiple
use of this alternative limitation with respect to any highly compensated
participant. Additionally, the actual deferral percentage for the highly
compensated participant group shall not exceed the actual deferral percentage
for the nonhighly compensated participant group multiplied by two (2).

(b)
For the purposes of this section, actual deferral percentage means, with respect
to the highly compensated participant group and nonhighly compensated
participant group for a Plan year the average of the ratio, calculated
separately for each participant in such group, of the amount of elective
contributions allocated to each participant’s elective account, unreduced by
distributions made pursuant to Paragraph 3.9 for such Plan year, to such
participant’s compensation for such Plan year. In addition, for purposes of this
section, highly compensated participant and nonhighly compensated participant
shall include any employee eligible to enter into a compensation reduction
agreement whether or not such agreement was made or suspended under the
provisions of this Plan.

(c)
In the application of the tests referred to above, the Plan shall take elective
contributions into account for the Plan year only if attributable to
compensation that would be received by the participant during the Plan year or
earned during the Plan year and received within two and one-half (2 and ½)
months after the end of the Plan year. Such contribution shall be taken into
account for a Plan year only if it is allocated to the participant’s account on
a day within the Plan year.

3.12.    Actual Contribution Percentage (ACP) Test. In addition to the “actual
deferred percentage test” referred to in Paragraph 3.10 above, the Plan must
comply with the “actual contribution percentage test” required by Section
401(m)(1) and (2) of the Internal Revenue Code. Effective January 1, 1997, the
actual contribution percentage for eligible highly compensated employees for the
Plan year shall bear a relationship to the actual contribution percentage for
all other employees for the preceding Plan year which meets either of the tests
similar to those stated in Paragraph 3.11(a). Rather than stating the test in
this Plan, the test is adopted by incorporating by reference herein the
provisions of said Section 401(m)(1) and (2) and the regulations issued
thereunder by the Internal Revenue Service.
(a)
In the event the actual contribution ratios of the Plan do not satisfy the test,
the Administrative Committee shall distribute any excess aggregate contributions
in a manner similar to that stated in Paragraph 3.10(a). However, if the highly
compensated participant is not fully vested in the matching Company contribution
and income allocable to such contribution, the non-vested amounts shall be
forfeited and applied pursuant to Article XI.

(b)
For purposes of this Paragraph, income means the income or loss allocable to
excess aggregate contributions which shall equal the sum of the allocable gain
or loss for the Plan year and the allocable gain or loss for the period between
the end of the Plan year and the date of distribution (gap period). The income
or loss allocable to excess aggregate contributions for the Plan year and gap
period is calculated separately by multiplying the income or loss allocable to
matching contributions by a fraction. The numerator of the fraction is the
amount of excess aggregate contributions made on behalf of the employee for the
Plan year or gap period. The denominator is the total account balance of the
employee attributable to matching contributions as of the end of the Plan year
or gap period reduced by the gain allocable to such total amount for the Plan
year or gap period and increased by the loss allocable to such total amount for
the Plan year or gap period. Effective January 1, 2008, gap period income will
not be included in ACP test corrections.

(c)
All such distributions shall as reasonably possible be made on or before the
fifteenth (15th) day of the third (3rd) month following the end of the Plan year
in which the excess aggregate contributions were made and no later than the end
of the following Plan year.

(d)
Any distribution or forfeiture of excess aggregate contributions for any Plan
year shall be made on the basis of the respective portions of such amounts
attributable to each highly compensated person.

(e)
Matching contributions that are vested may not be forfeited to correct excess
aggregate contributions.

3.13.    Combined Deferral Plans. For the purposes of this Plan, a highly
compensated participant and nonhighly compensated participant shall include any
employee eligible to participate in this Plan whether or not such participation
was elected or any eligible employee whose participation has been suspended.
For the purposes of this Plan, if two (2) or more plans which include cash or
deferred arrangements are considered one (1) plan for the purposes of Code
Section 401(a)(4) or Section 410(b), the cash or deferred arrangements included
in such plan shall be treated as one (1) arrangement.
For the purposes of this Plan, if a highly compensated participant is a
participant under two (2) or more qualified cash or deferred arrangements of the
Company or an affiliated corporation, all such cash or deferred arrangements
shall be treated as one (1) cash or deferred arrangement for the purpose of
determining the deferral percentage with respect to such highly compensated
participant.
Notwithstanding the above, the determination and treatment of elective
contributions and “actual deferral percentage” of any participant shall satisfy
such other requirements as may be prescribed by the Secretary of the Treasury.
3.14.    Rollover Contributions.
(a)
Rollover of Distribution from Qualified Plan. Effective January 1, 1998, a
participant may, in accordance with procedures approved by the Administrative
Committee, contribute to the Plan, as a rollover contribution, part or all of a
cash distribution, or cash proceeds from a sale of property included in a
distribution, that qualifies as an “eligible rollover distribution”, within the
meaning of Code Section 402(c)(4), from a plan qualified under Code Section
401(a) in which the employee was a participant, provided, however, that such
amount shall be paid to the Trustees on or before the sixtieth (60th) day after
receipt by the employee of the distribution from the other qualified plan.

Alternatively, the Trustee may receive such contribution in a direct rollover
from another plan qualified under Code Section 401(a) in which the employee was
a participant.
An employee shall not be permitted to make a rollover contribution of any amount
that is or has been in an individual retirement account or an individual
retirement annuity, as defined in Code Section 408, unless such amount
originated in a plan qualified under Code Section 401(a) in which the employee
was a participant.
An employee shall be permitted to make a rollover contribution of any amount to
this Plan from, and the Trustee may receive a direct rollover to this Plan of
any amount from, an annuity contract or custodial account described in Code
Section 403(b) or an eligible plan under Code Section 457(b) which is maintained
by a state, political subdivision of a state or any agency or instrumentality of
a state or political subdivision of a state.
In no event will the Plan accept a direct rollover of after-tax contributions;
provided, however, the Plan may accept a direct rollover of amounts from an
account designated as a Roth account, and any such amounts will be a Roth
rollover contribution.
(b)
Accounting for Rollover Contributions. All amounts received as rollover
contributions pursuant to Paragraph 3.14(a) will be credited to a separate
rollover account. Any Roth rollover contributions will be credited to a Roth
rollover account. Rollover contributions shall be one hundred percent (100%)
vested at all times. Rollover contributions shall not be treated as annual
additions for purposes of Code Section 415. Rollover contributions shall not be
taken into account for purposes of either the actual deferral percentage test of
Code Section 401(k)(3) or the actual contribution percentage test of Code
Section 401(m)(3).

ARTICLE IV.    
Company Matching Contributions and
Discretionary Profit Sharing Contributions
4.1.    Rate of Matching Company Contribution. The Company shall, with respect
to each participant qualified under Paragraph 2.1, contribute to the Trustees as
soon as practical after each payroll period, a matching amount which will vary
depending on the employee’s years of employment as determined under Paragraph
15.26, as follows:
Matching Amount per
$1.00 Deferred
(Counting Deferrals
Years of Employment     up to 8% of Compensation)
Less than 5    $0.50
5 - 9    $0.75
10 or More    $1.00
Company matching contributions with respect to a participant shall be paid into
the Trust and credited to such participant’s Company contribution account.
Company matching contributions will be reviewed not less frequently than at the
end of each plan year to determine whether the proper amount of matching
contributions has been made for each participant, and the Company shall make a
“true-up” Company matching contribution to participant Company contribution
accounts as determined in such review. The Company shall not contribute a
matching amount based upon any catch-up contributions made by a participant as
permitted in Paragraph 3.3.
4.2.    Discretionary Profit Sharing Contribution. The Company may, at its
discretion, make a contribution to the Plan on behalf of each participant who is
an employee on the last day of the Plan year based on profits regardless of
whether the employee has made elective contributions. The profit sharing
contribution shall be allocated to each such employee’s Company contribution
account in the proportion that each such employee’s compensation for the Plan
year bears to the total compensation for all employees for the Plan year, but
shall not exceed four percent (4%) of each such employee’s compensation for the
Plan year.
4.3.    Form of Payment. The Company contributions shall be made in cash.
Participants shall direct investment of Company contributions as provided in
Paragraph 6.3.
ARTICLE V.    
Investment of Contributions
5.1.    Investment of Funds. Contributions to the Trust shall be invested in
accordance with the authority granted to the Trustees pursuant to the provisions
of this Plan and Trust. Cash contributions to the Trust, whether by the Company
or the participant, may be used for the purchase of Company stock.
5.2.    Voting of Shares. The Trustees shall vote the shares of stock of the
Company for the respective accounts of the participants only in accordance with
the directions of such participants in accordance with rules established by the
Trustees, which directions may be certified to the Trustees by the Committee, or
any agent designated thereby. Shares with respect to which no such direction
shall be received and the fractional shares shall be voted by the Trustees in
the same proportions as are shares as to which voting instructions have been
received.
5.3.    Tender Offer. Notwithstanding any language in this Plan to the contrary,
if the common capital stock of Kansas City Life Insurance Company shall become
the subject of a tender offer, the Trustees may not take any action in response
to such tender offer except as otherwise provided herein.
Upon notice from the Trustees of the Plan, and subject to their rules of
procedure then issued, each participant may direct the Trustees to sell, offer
to sell, exchange or otherwise dispose of the common capital stock of Kansas
City Life Insurance Company allocated to such participant in the Kansas City
Life Stock Investment option. Any such action shall only be in accordance with
the provisions, conditions and terms of such tender offer and the provisions of
this Plan.
The Trustees shall sell, offer to sell, exchange or otherwise dispose of the
common stock allocated to accounts in the Kansas City Life Stock Investment
option of the participants with respect to which they have received directions
to do so pursuant to this Article V.
To the extent to which participants do not instruct the Trustees or do not issue
valid directions to the Trustees to sell, offer to sell, exchange or otherwise
dispose of the common stock allocated to their account or accounts in the Kansas
City Life Investment option, such participants shall be deemed to have directed
the Trustees that such shares shall remain invested in said common capital
stock.
If a participant’s tender shall be accepted, the account or accounts of the
participant whose stock has been tendered shall be reduced by the value of the
stock so tendered. The date for valuation shall be established by the Trustees
and in order to facilitate such tender offers the Trustees may require special
valuation dates.
At such time as cash is received for the benefit of a tendering participant,
such cash shall be maintained in an escrow account for the benefit of such
participant until such time as the Trustees shall determine that the
reinvestment of the funds shall be appropriate. Any such reinvestment shall be
as directed by the participant pursuant to Paragraph 6.2. Interest as earned by
the Trustees in such escrow account shall be credited to the accounts of those
participants whose cash is held. The availability of such cash for investment
shall be the primary objective of the Trustees in the selection of the escrow
account.
ARTICLE VI.    
Allocation to and Valuation of Participants’ Accounts
6.1.    Investment Funds. The Trustees shall have the sole discretion to
determine the different investment fund choices to be made available to
participants; provided, however, the Trustees shall include Company stock as an
investment fund choice. The value of all Trust assets shall be determined on the
basis of market values. Any purchase or sale of Company stock from a participant
account shall be valued using the price at which stock was bought or sold by the
Trust on the open market to execute the purchase or sale. Accounting procedures
shall reflect the establishment of investment options with the intent that all
participants’ contributions and Company contributions, and any earnings thereon,
will be accounted for within these investment options as directed by
participants. There shall be no guarantee regarding interest or gain, nor shall
there be any guarantee against loss of principal in any of these options. It is
intended that the Plan comply with Section 404(c) of the Employee Retirement
Income Security Act of 1974.
6.2.    Participants’ Accounts. The Administrative Committee will maintain the
following accounts for each participant under the Plan as applicable: an
elective account (including a pre-tax elective subaccount and a Roth elective
subaccount); a rollover account (including a pre-tax rollover subaccount and a
Roth rollover subaccount); a Company contribution account; and a pre-1987
after-tax contribution account. The pre-1987 after-tax contribution account
consists of participant voluntary after-tax contributions made to the Plan prior
to 1987. Voluntary after-tax contributions made by a participant to the Plan for
the 1987 Plan year are allocated to the pre-tax elective subaccount of the
participant’s elective account.
A determination shall be made each business day of a calendar month on which the
New York Stock Exchange is open for business of the value with respect to the
participant’s accounts. Each participant shall be provided a statement of his or
her account, reflecting the value thereof, not less often than quarterly.
Participant accounts shall be charged for the general expenses of the Plan and
trust to the extent not otherwise paid by the Company in the manner directed by
the Trustees. Any direct costs and expenses related to a participant’s account
(including, but not limited to, the expense related to a loan or the expense
related to a qualified domestic relations order) may be charged to the
participant’s account as directed by the Trustees.
6.3.    Selected Investments. Each participant shall have the right to direct
the Trustees to invest all or a portion of the participant’s accounts in any of
the investment options subject to rules and procedures established by the
Trustees. The portion of a participant’s accounts so directed shall be
considered a directed investment account and shall be charged or credited as
appropriate with the net earnings, gains, losses and expenses as well as any
appreciation, or depreciation in market value attributable to such account. The
Trustees shall from time to time establish rules and procedures which they
determine necessary or appropriate for the proper administration of the
investment options and direction of investments. Neither the Trustees nor the
Administrative Committee nor the Company nor any other persons shall be under
any duty to question the investment direction of any participant or to make any
suggestions to any participant in connection therewith. In the event a
participant fails to direct the investment of a participant’s account or
accounts, then the account or accounts for which no investment direction is
given shall be invested in the default investment alternative determined under
procedures established by the Trustees.
The participant’s accounts may be invested one hundred percent (100%) in any one
of the investment options, including the Kansas City Life Stock Investment
option, or, if the participant wishes to invest in more than one (1) investment
option, the participant shall specify the percentage to be invested in each.
However, such percentage must be a whole percentage, for example, one percent
(1%), twenty-six percent (26%) or eighty percent (80%) and no fractional
percentages will be permitted.
A participant may request changes in the investment options as often as desired
subject to any restrictions imposed by the investment funds or the Plan.
However, in the case of a participant to whom the provisions of either Section
16(a) or Section 16(b) of the Securities Exchange Act of 1934 are applicable
(hereinafter referred to as an “Insider”), the Trustees shall implement trading
restrictions as they deem necessary or appropriate to comply with applicable
securities laws.
Where it is necessary to liquidate part, but not all, of a participant’s account
in order to effect a withdrawal or distribution hereunder, subject to any
investment directions of the participant, the participant’s account to be
distributed that is invested in the Kansas City Life Stock Investment option
shall be liquidated only to the extent necessary to effect the distribution
after all other investments of the participant’s account to be distributed have
been liquidated.
6.4.    Investment Changes. Any participant shall have the right to require
daily that the value of any one (1) or more of the participant’s accounts in the
investment options be transferred for investment for the participant’s account
in any other of the investment options subject to rules and procedures
established by the Trustees and subject to the rules of Paragraph 6.3.
6.5.    Investment in Kansas City Life Stock Investment Option. The portion of a
participant’s account that is allocated to the Kansas City Life Stock Investment
option pursuant to Paragraph 6.3 herein shall be invested in shares of the
Company stock subject to the limitations herein. Such shares shall be purchased
by the Trustees or the party to whom such authority is granted hereunder, on the
open market; provided however, that during any period during which the Company
or the Trustees are precluded from making purchases of Kansas City Life
Insurance Company shares by law or at any other time the Trustees may elect and
the Company shall agree, if permitted by law and subject to the requirements of
ERISA, the Trustees may purchase shares of the Company’s treasury stock or
shares of its authorized but unissued stock at a purchase price determined in
accordance with the provisions of ERISA. In the event the Company does not agree
to sell its treasury stock or authorized but unissued stock, and if the Trustees
are precluded from buying or are unable to buy such stock on the market, the
Trustees shall invest such contributions until such time as shares of the
Company stock shall be available for purchase by the Trustees.
6.6.    Dividend Reinvestment. Dividends and any other distributions received by
the Trustees with respect to the investments allocated to the Kansas City Life
Stock Investment option shall be invested in shares of the Company stock subject
to other the provisions of this Article VI.
ARTICLE VII.    
Allocation of Fiduciary Responsibility
7.1.    Fiduciaries. The fiduciaries shall have only those specific powers,
duties, responsibilities and obligations as are specifically given them under
this Plan. The Company shall have the sole responsibility for making the
contributions required by the provisions of Article IV. The Executive Committee
of the Board of Directors may from time to time designate an individual as the
Appointing Fiduciary. The Appointing Fiduciary shall have the sole and absolute
authority to appoint and remove the Trustees and the members of the
Administrative Committee. If at any time there is no Appointing Fiduciary then
acting, then the Executive Committee of the Board of Directors shall have such
authority to appoint and remove the Trustees and the members of the
Administrative Committee. The Board of Directors of Kansas City Life Insurance
Company, or the Executive Committee of the Board of Directors, as settlor, shall
have the sole and absolute authority to amend or terminate, in whole or in part,
this Plan and Trust.
7.2.    Administration. The Administrative Committee shall have the sole
responsibility for the administration of this Plan, which responsibility is
specifically described in Article XII herein.
7.3.    Trustees. The Trustees shall have the sole responsibility for the
administration and management of the assets held pursuant to this Plan and Trust
and the establishment of directed investment procedures, all as specifically
provided for herein.
7.4.    Duties. Each fiduciary warrants that any direction given, information
furnished, or action taken by it shall be in accordance with the provisions of
the Plan and Trust, authorizing or providing for such direction, information, or
action. Furthermore, each fiduciary may rely upon any such direction,
information, or action of another fiduciary as being proper under this Plan, and
is not required herein to inquire into the propriety of any such direction,
information, or action. It is intended under this Plan that each fiduciary shall
be responsible for the proper exercise of its own powers, duties,
responsibilities, and obligations pursuant to the Plan and shall not be
responsible for any act or failure to act of another fiduciary. No fiduciary
guarantees the Trust fund in any manner against investment loss or depreciation
in asset value.
ARTICLE VIII.    
Vesting
8.1.    Vesting of Company Contributions. The value of a participant’s Company
contribution account shall be vested based upon the participant’s years of
employment as determined under Paragraph 15.27 in accordance with the following
schedule:
Years of    Percentage
Employment     Vested
1    0
2    20
3    40
4    60
5    80
6    100
In the event a participant shall be terminated from employment with the Company
or any affiliated corporation, by reason of death, retirement or disability, the
value of the participant’s Company contribution account shall be one hundred
percent (100%) vested upon the date of the month on which such death, retirement
or disability occurs.
The value of a participant’s elective account, rollover account and pre-1987
after-tax contribution account shall be fully vested at all times.
The computation of a participant’s vested percentage shall not be reduced as a
result of any direct or indirect amendment to the Plan. In the event that the
Plan is amended to change or modify the vesting schedule, or if the Plan is
amended in any way that directly or indirectly adversely affects the computation
of the participant’s nonforfeitable percentage, or if the Plan is deemed amended
by an automatic change to a top heavy vesting schedule, then each participant
with at least three (3) years of employment as of the expiration date of the
election period may elect to have with participant’s nonforfeitable percentage
computed under the Plan without regard to such amendment or change. If a
participant fails to make such election, then such participant shall be subject
to the new vesting schedule. The participant’s election period shall commence on
the adoption date of the amendment and shall end sixty (60) days after the
latest of:
(c)
the adoption date of the amendment,

(d)
the effective date of the amendment, or

(e)
the date the participant receives written notice of the amendment from the
Administrative Committee.

8.2.    Vesting of Company Contributions upon Termination of Plan.
Notwithstanding any other provision hereof, the full value of a participant’s
account, including not only his or her own contributions and the earnings
thereon, but also the contributions of the Company and any earnings thereon,
shall be fully vested in the participant when and if the Plan shall at any time
be terminated for any reason, or upon the complete discontinuance of Company
contributions hereunder, or upon termination of employment of a group of
participants that includes the participant constituting a partial termination of
the Plan.
ARTICLE IX.    
Account Withdrawals
9.1.    Optional Withdrawals. A participant may elect to withdraw at any time or
times all or any part of the participant’s rollover account and all or any part
of the participant’s pre-1987 after-tax contribution account. Any withdrawal
from a participant’s rollover account under this Paragraph 9.1 shall be made
first from the participant’s Roth rollover subaccount and second from the
participant’s pre-tax rollover subaccount. No in-service withdrawal of any part
of a participant’s Company contribution account shall be permitted. A
participant who has attained the age of 59 1/2 may elect to withdraw at any time
or times all or any part of the participant’s elective account. Any withdrawal
from a participant’s elective account under this Paragraph 9.1 shall be made
first from the participant’s Roth elective subaccount and second from the
participant’s pre-tax elective subaccount.
9.2.    Withdrawals for Financial Need. No withdrawal of funds for financial
need shall be made except as permitted pursuant to Paragraph 3.9 herein.
9.3.    Time and Method of Payment. All payments under this Article IX shall be
made as soon as practicable after the request for a withdrawal pursuant to
Paragraph 9.1, or Paragraph 3.9, and shall be paid either in cash or in shares
of Kansas City Life Insurance Company stock pursuant to this Plan.
9.4.    Elective Account Loans. A participant may request a loan to be made from
his or her elective account or accounts under such conditions and terms as
stated in the Loan Policy approved from time to time by the Administrative
Committee. Any loan made pursuant to this Paragraph, when added to the
outstanding balance of all other loans made to the participant, shall be limited
to the lesser of:
(c)
Fifty thousand dollars ($50,000) reduced by the excess of the highest
outstanding balance of loans to the participant during the twelve (12) month
period ending on the day before the date on which such loan is made, over the
outstanding balance of loans to the participant on the date on which such loan
is made, or

(d)
One-half (½) of the value of the participant’s elective accounts as of the date
on which the loan is calculated.

Any such loan shall be made for a period not to exceed five (5) years and shall
provide for a level amortization with payments to be made semi-monthly. However,
loans used to acquire a primary residence of the participant may provide for
periodic repayments over a reasonable period of time that may exceed five (5)
years and shall be stated in the Loan Policy.
Any loan made pursuant to this Paragraph shall result in the reduction of the
participant’s accounts reflecting the dollar amount loaned. Any such reduction
shall be first to the participant’s Roth elective subaccount and second to the
participant’s pre-tax elective subaccount. A reasonable rate of interest may be
charged, as established by the Administrative Committee in the Loan Policy and
such interest payments shall be treated as earnings of the borrower’s account.
Minimum loan repayments shall be made by payroll deduction. Loans shall become
immediately due and payable in full upon the occurrence of one of the
distribution events described in Article X. However, loans pursuant to this
Paragraph will not be made to an individual who is an alternate payee under a
Qualified Domestic Relations Order and for whom an account is being separately
maintained or to a former employee who was a participant and who has not
withdrawn all the value of his or her accounts pursuant to Paragraph 10.4 unless
the former employee is a party in interest as defined in ERISA Section 3(14)
with respect to the Plan. Further, loans to participants who are either
executive officers of the Company or directors of the Company shall not be made
under this Paragraph 9.4 unless the Administrative Committee determines, upon
advice of legal counsel for the Company, that Section 402 of the Sarbanes-Oxley
Act of 2002 does not prohibit such loans.
ARTICLE X.    
Distributions
10.1.    Distribution of Full Value of Accounts. A participant shall be entitled
to the full value of all of his or her accounts in all investment options upon
his or her termination of employment by reason of death, retirement or
disability, in which event such accounts of such participant shall be fully
vested in participant.
10.2.    Termination. If prior to the termination of the Plan or the complete
discontinuance of Company contributions hereunder, in either of which event a
participant’s accounts in all investment options shall be fully vested, an
employee participant’s termination of employment occurs for any reason other
than one of the events specified in Paragraph 10.1, and if such employee shall
not thereafter be employed by any affiliated corporation of the Company, such
participant shall then be entitled to receive (i) one hundred percent (100%)
vested interest in the full value of his or her elective account, pre-1987
after-tax contribution account, and rollover account and (ii) that percentage of
vested interest in the value of his or her Company contribution account as
determined under Paragraph 8.1 herein.
Any amount not vested at the time of such termination shall be forfeited upon
the earlier of (a) the distribution of the participant’s entire vested account
(for this purpose a participant who is 0% vested is deemed to receive a
distribution of his or her entire vested account upon termination of
employment); or (b) the last day of the Plan year in which the participant’s
fifth consecutive one year break in service occurs as described in Paragraph
2.3. Such forfeited amount shall be applied as provided in Article XI.
10.3.    Method of Distribution. The default form of distribution shall be a
lump sum payment. If the payment is made as a result of the death of the
participant, the payment shall be made to the surviving spouse of the
participant, if any, unless the participant and the spouse have requested a
distribution to any other beneficiary.
Beginning July 1, 2009, the party entitled to a lump sum payment shall have the
right to require that the shares of Kansas City Life Insurance Company stock
attributed to the party’s account be issued to the participant in-kind as a part
of said payment.
10.4.    Commencement of Distribution. All distributions shall be made or
commenced to be made as soon as practicable following the occurrence of one of
the distribution events described in this Article X. Alternatively, the
participant may choose not to withdraw any of his or her vested accounts in the
investment options when one of the distribution events occurs and later elect to
have the distribution made. A participant who meets the requirements of this
Article X may elect a distribution of a portion of his or her vested accounts at
any time or times, subject to reasonable administrative restrictions established
by the Administrative Committee and subject to the mandatory distribution
provisions below in this Paragraph 10.4 and in Appendix A. If the value of the
participant’s vested accounts, including rollover contributions (and any
earnings attributable thereto) as so determined is one thousand dollars ($1,000)
or less, the Plan shall immediately distribute the participant’s entire vested
account balance, or if more than one thousand dollars ($1,000) but not more than
five thousand dollars ($5,000), the Plan shall immediately distribute the
participant’s entire vested account balance to an individual retirement account
for the participant in accordance with procedures established by the
Administrative Committee. No amount in excess of five thousand ($5,000) shall be
distributed without the participant’s written consent except to the extent
required under the provisions of Appendix A. To the extent not otherwise elected
by the participant, distribution of the participant’s accounts shall be in the
following sequence: pre-1987 after-tax contribution account; Roth rollover
subaccount; pre-tax rollover subaccount; Roth elective account; pre-tax elective
subaccount; Company contribution account.
10.5.    Valuation. The value of a participant’s accounts in the investment
options for distribution purposes shall be based on the liquidation price on the
date such distribution is processed.
10.6.    Facility of Payment. If the Committee shall receive evidence
satisfactory to it that a participant, retired participant or beneficiary is
physically or mentally incompetent to receive any payment which shall be due
hereunder and to give a valid release therefore and that another person or an
institution is then maintaining or has custody of such participant, retired
participant, or beneficiary and that no guardian, committee or other
representative of the estate of such participant, retired participant or
beneficiary, shall have been duly appointed, the Committee may, at its option,
make payments otherwise payable to such participant, retired participant or
beneficiary, to such other person or institution and the release of such other
person or institution shall be valid and complete discharge for such payments.
10.7.    Beneficiary Designation. Any participant or retired participant shall
have the right to designate a new beneficiary at any time by filing a request
for such change, but any such change shall become effective only upon receipt of
such request, in the case of, an online request receipt is immediate. And
provided that any change of beneficiary to a person other than a surviving
spouse must be consented to in writing by said participant’s spouse. Upon
receipt of such request the change shall relate back to and take effect as of
the date such participant makes such request whether or not such participant is
living at the time such request is received. The Administrative Committee may
require all participants to complete the new beneficiary designation forms in
connection with a change in recordkeeper for the Plan.
If there is no designated beneficiary living or in effect at the death of such
participant when any payment hereunder shall be payable to the beneficiary, then
such payment shall be made as follows: To such participant’s wife or husband, if
living; if not living, to such participant’s then living lineal descendants, per
stirpes; if none survives, to such participant’s surviving parents, equally; if
neither survives, to such participant’s executors or administrators.
10.8.    Fractional Shares. With respect to any distribution of stock pursuant
to the provisions of this Plan, a participant shall be entitled to receive the
number of whole shares which the value of his or her account equals and the
balance of said account value in cash.
10.9.    Repayment upon Reemployment. If any participant following a termination
of employment is reemployed by the Company before five (5) consecutive one-year
breaks in service, and such participant had received a distribution of the
entire vested account prior to reemployment and the participant’s nonvested
account was forfeited, then the forfeited account shall be reinstated only if
the participant repays the full amount which has been distributed. Such
repayment must be made before the earlier of five (5) years after the first date
on which the participant is subsequently reemployed by the Company or the close
of the first period of five (5) consecutive one-year breaks in service
commencing after the distribution. If a distribution occurs for any reason other
than a termination of employment, the time for repayment may not end earlier
than five (5) years after the date of distribution. The source for such
reinstatement may be forfeitures occurring during the plan year. If such source
is insufficient, then the Company will contribute an amount which is sufficient
to restore any such forfeited account.
ARTICLE XI.    
Application of Forfeitures
Any of the assets attributable to Company matching and profit sharing
contributions which shall be forfeited by a participant with respect to his or
her account attributable to Company matching contributions and profit sharing
contributions pursuant to the provisions of Paragraph 10.2 herein, shall be
first applied to restore forfeited amounts under the provisions of Paragraph
10.9, and next applied to pay Plan expenses to the extent not paid by the
Company, and next applied to reduce the amount of Company contributions under
the Plan. The Trustees will invest all amounts constituting forfeitures pending
the application of such forfeitures as provided in this Article XI.
ARTICLE XII.    
Administrative Committee
12.1.    Membership. The Administrative Committee, sometimes herein referred to
as the “Committee”, shall consist of a number of persons, not less than three
(3) nor more than five (5), appointed as provided in Paragraph 7.1, who shall
serve until their successors are designated and said Committee shall have the
responsibility for the general administration of the Plan and for carrying out
the provisions of the Plan in accordance with its terms. The Committee shall
have absolute discretion in carrying out its responsibilities.
The Committee may appoint from its members such committees with such powers as
it shall determine; may authorize one (1) or more of its number or any agent to
execute or deliver any instrument or make any payment on its behalf; and may
utilize counsel, employ agents and provide for such clerical and accounting
services as it may require in carrying out the provisions of the Plan.
The Committee shall hold meetings upon such notice, at such place or places and
at such time or times as it may from time to time determine.
The action of a majority of the members expressed from time to time by a vote in
a meeting or in writing without a meeting shall constitute the action of the
Committee and shall have the same effect for all purposes as if assented to by
all members of the Committee at the time in office.
No member of the Committee shall receive any compensation for his or her
services as such and, except as required by law, no bond or other security shall
be required in such capacity in any jurisdiction.
Subject to the limitations of this Plan and Trust, the Committee from time to
time shall establish rules or regulations for the administration of the Plan and
the transaction of its business. The Committee shall have full and complete
discretionary authority to construe and interpret the Plan and decide any and
all matters arising hereunder, including the right to remedy possible
ambiguities, inconsistencies or omissions. All interpretations, determinations
and decisions of the Committee in respect of any matter hereunder shall be
final, conclusive and binding on all parties affected thereby. The Committee
shall, when requested, submit a report to the Appointing Fiduciary giving an
account of the operation of the Plan and the performance of the various funds
and accounts established pursuant to the Plan.
12.2.    Claims Procedure. The Administrative Committee shall have full and
complete discretionary authority to make all determinations as to the right of
any person to a benefit. Any denial by the Committee of a claim for benefits
under this Plan by a participant or a beneficiary shall be stated in writing by
the Committee and delivered or mailed to the participant or the beneficiary,
whichever is appropriate; and such notice shall set forth the specific reason
for the denial, written to the best of the Committee’s ability in a manner that
may be understood without legal or actuarial counsel. In addition, the Committee
shall provide a reasonable opportunity to any participant or beneficiary whose
claim for benefits has been denied for a review of the decision denying the
claim.
12.3.    Any member of the Committee may resign by giving notice to the
Appointing Fiduciary as provided in Paragraph 7.1, or, if there is no Appointing
Fiduciary, then to the Executive Committee, at least fifteen (15) days before
the effective date of resignation. Any Committee member shall resign upon
request of the Appointing Fiduciary, or, if there is no Appointing Fiduciary,
then the Executive Committee. The Appointing Fiduciary, or, if none, the
Executive Committee, shall fill all vacancies on the Committee as soon as is
reasonably possible after a resignation takes place, and until a new appointment
takes place, the remaining members of the Committee shall have authority to act,
if approved by either a majority of the remaining members or by two (2) members,
whichever number is lesser.
ARTICLE XIII.    
Amendment and Termination
13.1.    Amendment. Kansas City Life Insurance Company reserves the right at any
time, and from time to time, and retroactively if deemed necessary or
appropriate to conform with governmental regulations or other policies, to
modify or amend, in whole or in part, any or all of the provisions of this Plan
and Trust by adoption of a written resolution by the Board of Directors of
Kansas City Life Insurance Company, or the Executive Committee of the Board of
Directors; provided that no such modification or amendment shall make it
possible for any part of the contributions of the Company, or any other funds of
the Trust, to be used for, or diverted to, purposes other than for the exclusive
benefit of participants, retired participants or their beneficiaries. Except as
may be required to conform with governmental regulations, no such amendment
shall adversely affect the rights of any participant with respect to
contributions made prior to the date of such amendment.
13.2.    Termination. This Plan and Trust is purely voluntary on the part of the
Company and Kansas City Life Insurance Company reserves the right to terminate
the Plan and the Trust provided herein by adoption of a written resolution by
the Board of Directors of Kansas City Life Insurance Company or the Executive
Committee of the Board of Directors. Upon termination of or upon the complete
discontinuance of contributions within the meaning of Section 411(d)(3) of the
Internal Revenue Code, participant’s accounts shall become fully vested and
nonforfeitable and distribution shall be made as promptly as possible in
accordance with the directions of the Committee.
13.3.    Merger. This Plan and Trust shall not be merged or consolidated with,
nor shall any assets or liabilities be transferred to any other Plan or Trust,
unless the accrued benefit of each participant, if the Plan and Trust were
terminated immediately after such action, would be equal to or greater than the
accrued benefit to which such participant would have been entitled if this Plan
and Trust had been terminated immediately before such action.
ARTICLE XIV.    
The Trust
14.1.    Number of Trustees. There shall be three (3) Trustees for this Trust
with the Trustees hereinbefore named being the original Successor Trustees.
14.2.    Trustees shall Receive Sums Paid. The Trustees shall accept and receive
all sums of money paid to them from time to time by the Company and shall hold,
invest, reinvest, manage and administer such monies and the increment, increase,
earnings and income thereof as a Trust for the exclusive benefit of the
employees and agents participating in the Plan and their beneficiaries. All
income and earnings of the Trust shall be accumulated by the Trustees and by
them held, invested and reinvested as a part of the principal of the said Trust.
14.3.    Investment of Funds.
(c)
Except as hereinafter provided with respect to the cash reserve, the Trustees
shall invest and reinvest the principal and income of the Trust in their
discretion in such securities, common and preferred stocks, real estate
mortgages, debentures, bonds, promissory notes, real estate, real estate
improvements, leaseholds or any other income-producing properties or securities,
real or personal, within or without the State of Missouri and other investments
as the Trustees shall, after investigation, believe to be sound and suitable
investments for this Trust, although the same may not be of the character
permitted for Trustee’s investments by the Laws of the State of Missouri. The
Trustees are specifically empowered to invest the Trust assets in the capital
stock of Kansas City Life Insurance Company, which must be offered as an
investment option of the Plan and Trust.

(d)
The Trustees may retain in cash so much of the Trust assets as they may deem
advisable.

(e)
The Trustees may sell property held by the Trust at either public or private
sale, for cash or on credit, at such times as they may deem appropriate; they
may exchange such property and they may grant options for the purchase or
exchange thereof.

(f)
The Trustees may consent to and participate in any plan of reorganization,
consolidation, merger, extension or other similar plan affecting property held
by the Trust; they may consent to any contract, lease, mortgage, purchase, sale
or other action by any corporation pursuant to any such plan; they may accept
and retain property issued under any such plan, even though it would not be
eligible as a new investment under the provisions of this Paragraph.

(g)
The Trustees may deposit property held in the Trust with any protective,
reorganization or similar committee and may delegate discretionary power thereto
to pay its reasonable share of such committee’s expenses and compensation and
any assessments levied with respect to any property so deposited.

(h)
The Trustees may exercise all conversion and subscription rights pertaining to
property held in the Trust.

(i)
The Trustees may exercise all voting rights with respect to property held in the
Trust and in connection therewith grant proxies discretionary or otherwise, all
in accordance with the provisions of this Plan and Trust.

(j)
The Trustees may cause securities and other property to be registered and held
in their names, the name of any one (1) of them or in the name of their nominee.

(k)
The Trustees may borrow money for the purposes of the Trust and pledge or
mortgage securities or other assets owned by the Trust as security for the
payment thereof.

(l)
The Trustees may compromise, compound and settle any debt or obligation due to
or from them as Trustee; they may reduce the rate of interest on any obligation
due them as Trustee; they may extend the time of payment of both interest and
principal or otherwise modify the terms of any obligation due them as Trustee;
upon default of any obligation due them as Trustee, they may foreclose or
otherwise enforce any obligation belonging to the Trust.

(m)
The Trustees may generally do all such acts, execute all such instruments, take
all such proceedings and exercise all such rights and privileges with relation
to property belonging to the Trust as if the Trustees were the absolute owners
thereof.

14.4.    Disbursement of Funds. Disbursement of the funds of this Trust shall be
made by the Trustees only to or for the benefit of the participants in the Plan
or their beneficiaries and only at the time, in the amount and in the manner
prescribed in written instructions of the Administrative Committee delivered by
such Committee to the Trustees. The Trustees are empowered to sell securities
belonging to the Trust to meet said disbursements when the cash reserve is
sufficient.
14.5.    Instructions to Trustees. The Trustees shall not be obligated or
required to determine whether any instructions issued to them by the
Administrative Committee are in fact so issued in accordance with the terms of
the Plan or the powers and duties thereunder of said Committee.
14.6.    Fiduciary Insurance. The Trustees or the Administrative Committee shall
have the right to purchase insurance on behalf of themselves or anyone acting in
a fiduciary capacity with respect to the Plan and Trust, to cover liability or
losses occurring by reason of the act or omission of a fiduciary, if such
insurance permits recourse by the insurer against the fiduciary in the case of a
breach of a fiduciary obligation by such fiduciary.
14.7.    Accounting by Trustees. Each year the Trustees shall render an account
of their administration of the Trust for the year ending on the preceding 31st
of December.
14.8.    Compensation. No Trustee shall receive any compensation for his or her
services as such Trustee. In the administration of said Trust the Trustees, if
they deem it advisable, may employ an executive director, secretary or treasurer
and fix reasonable compensation therefore and a Trustee may act as such
executive director, secretary or treasurer and receive the compensation so
fixed. The Trustees may in their discretion employ clerical help, actuaries,
accountants, attorneys or other necessary personal services of a person or
corporation as may be necessary to properly administer, defend and protect the
Plan and Trust and reasonable compensation for said services may be paid by the
Trustees from the Trust in the event the Company does not elect to pay for such
services. Any taxes that may be levied against said Trust shall be paid by the
Trustees from the Trust assets after liability for said taxes, if any, has been
established and in determining the liability for taxes the Trustees are
specifically authorized to use their own discretion in contesting taxes claimed
to be due against said Trust and said Trustees may employ counsel for such
purposes and pay said counsel fees from the Trust assets in the event the
Company does not elect to pay said costs and fees.
14.9.    Trustees and Vacancies. The Trustees administering this Trust shall at
all times be Officers of the Company and any Trustee may at any time be removed
from the office of Trustee, with or without cause, by the Appointing Fiduciary
as provided in Paragraph 7.1, or, if there is no Appointing Fiduciary, then by
the Executive Committee. The Trustees named herein shall serve as such Trustees
until their resignation, death or removal as provided herein. When any Trustee
ceases to be an Officer of the Company the Trustee automatically ceases to be a
Trustee. Resignation of a Trustee shall be by written notice given to the
Appointing Fiduciary, or, if there is no Appointing Fiduciary, then to the
Executive Committee. Whenever a vacancy occurs by resignation, death or removal
of one (1) or more of the Trustees, the Appointing Fiduciary, or, if there is no
Appointing Fiduciary, the Executive Committee, shall promptly fill said vacancy
or vacancies so created by naming a successor Trustee or successor Trustees
possessing the qualifications herein prescribed. All successor Trustees shall
have the same powers in connection with said Trust as the initial Trustees have
and they shall be subject to the same limitations and directions as prescribed
herein for the initial Trustees.
14.10.    Rules. The Trustees may make proper rules for carrying out the
purposes of the Trust and may amend said rules from time to time. A majority of
the Trustees shall constitute a quorum and the action taken by a quorum shall be
controlling and shall be deemed the act of the Trustees. The Trustees may
designate any one (1) of their number to act as chairman or presiding officer.
Any one (1) of the Trustees shall be and is hereby authorized to affix his or
her signature as the signature of all of the Trustees when such may be desirable
in the performance of their duties pursuant hereto. This Plan and Trust shall be
construed and enforced according to the Laws of the State of Missouri and all
provisions thereof shall be administered according to the laws of such state.
ARTICLE XV.    
General Provisions
15.1.    Expenses. The Company may pay some or all expenses incurred in
administering the Plan and managing the Trust assets. Fees for participant
loans, to qualify a domestic relations order, distribution fees, or similar
participant level expenses may be paid from the applicable participant’s account
as directed by the Trustees. If expenses are not paid by the Company or
participants as provided above, such expenses may be paid by the Trustees with
Plan assets.
15.2.    Source of Payment. Benefits pursuant to the Plan shall be payable only
out of the assets of the Trust. No person shall have any right under the Plan
with respect to the assets of the Trust or against any Trustee, insurance
company or the Company, except as specifically provided for herein.
15.3.    Inalienability of Benefits. The interest hereunder of any participant,
retired participant or beneficiary, except as may be required by a Qualified
Domestic Relations Order defined in Section 414(p) of the Internal Revenue Code
or as otherwise provided in Section 401(a)(13) of the Internal Revenue Code,
shall not be alienable, either by assignment or by any other method and to the
maximum extent permissible by law, shall not be subject to being taken, by any
process whatever, by the creditors of such participant, retired participant or
beneficiary.
15.4.    No Right to Employment. Nothing herein contained nor any action taken
under the provisions hereof shall be construed as giving any employee the right
to be retained in the employment of the Company.
15.5.    Unknown Heirs. If within four (4) years after any distribution becomes
due to a participant, retired participant or the participant’s beneficiary, the
same shall not have been claimed, provided due care shall have been exercised in
attempting to make such distribution, the amount thereof shall be treated as
forfeited and applied as provided for in Article XI.
15.6.    Accrued Benefit. The term “accrued benefit” shall mean the value of a
participant’s account or accounts in the investment options in this Plan.
15.7.    Uniform Administration. Whenever in the administration of the Plan any
action is required by the Committee, such action shall be uniform in nature as
applied to all persons similarly situated and no such action shall be taken
which will discriminate in favor of shareholders of the Company, highly
compensated participants or participants whose principal duties consist of
supervising the work of others.
15.8.    Severability. In the event that any provision of this Plan and Trust
shall be held invalid or illegal for any reason, such determination shall not
affect the remaining provisions of this Plan, but this Plan shall be construed
and enforced as if such invalid or illegal provision had never been included in
the Plan. This Plan shall be construed in accordance with the Laws of the State
of Missouri.
15.9.    Indemnification. The Company indemnifies and saves harmless the members
of the Administrative Committee, and each of them, and the Trustees (if
employees or former employees of the Company), and each of them, from and
against any and all loss resulting from liability to which they may be subjected
by reason of any act or conduct (except willful misconduct or gross negligence)
in their official capacities in the administration of the Plan or Trust or both,
including all expenses reasonably incurred in their defense, in case the Company
falls to provide such defense.
15.10.    Articles. Titles of Articles are for general information only and this
Plan shall not be construed by reference to such titles.
15.11.    Gender. Words used in the masculine gender shall be read and construed
to include the feminine gender.
15.12.    Plural . Wherever required, the singular of any word in this Plan and
Trust shall include the plural and the plural may be read in the singular.
15.13.    Disability. The term “disability” as used in this Plan means the
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months. The permanence and degree of such
impairment shall be supported by medical evidence.
15.14.    Retirement Dates.
(a)
Commencing January 1, 1988, the normal retirement date for all employees
participating in this Plan shall be the earlier of the first (1st) day of the
month following attainment of sixty (60) years of age or the first (1st) day of
the month following attainment of fifty-five (55) years of age and completion of
five (5) years of employment. For purposes of determining the completion of five
(5) years of employment, the years of employment of an employee of Old American
Insurance Company prior to November 1, 1991 shall not be taken into account.

(b)
For the purposes of this Plan, a participant who reaches his or her normal
retirement date shall be deemed to have retired on such date and shall thereupon
become entitled to the retirement benefits herein, except as provided in
Subparagraph (c). The value of all contributions allocated to the participant’s
respective accounts shall be one hundred percent (100%) vested.

(c)
A participant may continue employment for purposes herein beyond his or her
normal retirement date and the participant will commence receiving benefits on
his or her actual retirement date; provided, however, distributions to a five
percent (5%) owner of the Company as defined in the Internal Revenue Code shall
commence no later than April 1st of the calendar year following the calendar
year in which the participant attains age seventy and one-half (70 ½) and
distributions to other participants shall commence no later than April 1st of
the year in which such other participant attains the age of seventy and one-half
(70 ½), unless such other participant shall have attained age seventy and
one-half (70 ½) prior to January 1, 1988 and was not a five percent (5%) owner
at any time during the period beginning with the Plan year ending with the year
in which he attained age sixty-six and one-half (66 ½) and any subsequent year.
Contributions may be continued until such actual retirement date at the option
of the participant. Effective January 1, 1989, the minimum distribution and the
minimum distribution incidental benefit requirements of Internal Revenue Code
Proposed Regulations 1.401(a)(9)-1 and 1.401(a)(9)-2 are hereby incorporated by
reference. Effective January 1, 1997, for participants other than a five percent
(5%) owner of the Company, distributions shall commence no later than April 1st
of the calendar year following the later of:

(i)
The year in which the participant attains age 70 ½, or

(ii)    The year in which the participant retires.
All required minimum distributions shall be determined and made in accordance
with Appendix A.
15.15.    Initial Qualification. The Company reserves the right to have all its
contributions returned to it free of this Trust, and to terminate said Plan and
Trust, if the Trust does not initially meet the qualification requirements of
the Internal Revenue Code.
15.16.    Company. The term “Company” means Kansas City Life Insurance Company,
a Missouri Corporation, Old American Insurance Company, a Missouri Corporation
and any other affiliated corporation who has adopted the Plan.
15.17.    Employee. The term “employee” shall mean any person employed by Kansas
City Life Insurance Company, or any affiliated corporation who has adopted the
Plan, and shall not include any persons classified as agents, general agents,
consultants or other independent contractors, or, effective January 1, 1989,
leased employees as defined in Code Section 414(n) or (o) of the Internal
Revenue Code. Effective January 1, 1997, “leased employee” shall mean any person
other than an employee of the Company who has performed services for the Company
under an agreement between the Company and a leasing organization on a
substantially full time basis for at least one (1) year, provided such services
are performed under the primary direction or control by the Company.
Leased employees shall not participate in this Plan. Furthermore, a person who
is not designated as an “employee” in the Company’s employment records during a
particular period of time, including a person designated as an “independent
contractor”, is not considered to be an employee during that period of time.
Such a person shall not be considered to be an employee even if a determination
is made by the Internal Revenue Service, the Department of Labor or any other
government agency, court or other tribunal, that such person is an employee for
any purpose, unless and until the Company in fact designates such person as an
employee for purposes of this Plan. If such a designation is made, the
designation shall be applied prospectively only unless the Company specifically
provides otherwise.
15.18.    Affiliated Corporation. “Affiliated Corporation” means any corporation
which is a member of a controlled group of corporations (as defined in Code
Section 414(b)) which includes the Company; any trade or business (whether or
not incorporated) which is under common control (as defined in Code
Section 414(c)) with the Company; any organization (whether or not incorporated)
which is a member of an affiliated service group (as defined in Code Section
414(m)) which includes the Company; and any other entity required to be
aggregated with the Company pursuant to Regulations under Code Section 414(o).
15.19.    Agents. Commencing January 1, 1990, no life insurance salesperson of
Kansas City Life Insurance Company, sometimes referred to herein as “agent”
shall be eligible to participate. Accounts of all participating agents shall be
finally valued on the last business day of December, 1989, shall be one hundred
percent (100%) vested and shall be paid to them in January, 1990 in such form as
permitted by the provisions of this Plan. No further deferral in this Plan shall
be permitted.
15.20.    Company Stock. The term “Company stock” shall mean shares of the
common capital stock of Kansas City Life Insurance Company.
15.21.    Executive Committee. Wherever in the Plan and Trust the term
“Executive Committee” is used, it shall be taken to mean only the Executive
Committee of the Board of Directors of Kansas City Life Insurance Company.
15.22.    Board of Directors. Wherever in the Plan and Trust the term “Board of
Directors” is used, it shall be taken to mean only the Board of Directors of
Kansas City Life Insurance Company.
15.23.    Maximum Limitation. Notwithstanding any other provision of the Plan,
the sum of elective contributions, Company matching contributions, discretionary
profit sharing contributions and forfeitures (collectively “Annual Additions”)
allocated to a participant’s accounts for any Plan limitation year shall not
exceed an amount equal to:
(a)
the lesser of:

1.
$40,000, as adjusted for that year for increases in cost‑of‑living pursuant to
Code Section 415(d); or

2.
100 percent of the participant’s 415 compensation (as defined below), for the
Plan year;

REDUCED BY
(b)
the sum of any employer contributions, forfeitures, and non-deductible employee
contributions (exclusive of rollover contributions) credited to the
participant’s accounts under any related defined contribution plan, as of any
date within that year;

FURTHER REDUCED BY
(c)
for purposes of the dollar limitations of subparagraph (a) above only, amounts
required to be treated as annual additions on the participant’s behalf to a
defined contribution plan under Code Sections 415(1) or 419A(d) for that year.

The compensation limit referred to in (a) shall not apply to any contribution
for medical benefits after separation from service (within the meaning of Code
Sections 401(h) or 419A(f)(2)) which is otherwise treated as an annual addition.
(d)
The term “related defined contribution plan” means any defined contribution plan
(as defined in Code Section 415(k)), other than the Plan, ever maintained
(whether or not terminated) by an Employer or any affiliated corporation.

(e)
A participant’s “415 compensation,” for any period, means the participant's
earned income, wages, salaries, fees for professional service and other amounts
received for personal services actually rendered in the course of employment
with the Company maintaining the plan to the extent such amounts are includable
in gross income (or to the extent amounts would have been received and included
in gross income but for an election under Code Section 125(a), 132(f)(4),
402(e)(3), 402(h)(1)(B), 402(k) or 457(b)) (including, but not limited to,
commissions paid salesmen, compensation for services on the basis of a
percentage of profits, commissions on insurance premiums, tips and bonuses). The
term "415 compensation" shall not include:

1.
Employer contributions to a plan of deferred compensation to the extent the
contributions are not included in the gross income of the employee for the
taxable year in which contributed, on behalf of an employee to a simplified
employee pension plan to the extent such contributions are deductible by the
employee, and any distributions from a plan of deferred compensation, regardless
of whether such amounts are includible in the gross income of the employee when
distributed.

2.
Amounts realized from the exercise of a non-qualified stock option, or when
restricted stock (or property) held by an employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture.

3.
Amounts realized from the sale, exchange or other disposition of stock acquired
under a qualified stock option.

4.
Other amounts which receive special tax benefits, such as premiums for group
term life insurance (but only to the extent that the premiums are not includible
in the gross income of the employee), or contributions made by an Employer
(whether or not under a salary reduction agreement) towards the purchase of an
annuity contract described in Code Section 403(b) (whether or not the
contributions are excludible from the gross income of the employee).

A participant’s 415 compensation shall not include any amounts paid after the
participant’s severance from employment unless (1) such payment is made before
the later of (a) 2½ months after the participant’s severance from employment, or
(b) the end of the Plan year that includes the participant’s severance from
employment, and (2) the payment is either (a) regular compensation for services
actually rendered, such as base salary or wages, commissions, bonuses, or other
similar payments, that would have been paid to the participant while an employee
had he or she not had a severance from employment; or (b) payment for unused
accrued bona fide sick, vacation, or other leave that the participant would have
been able to use if employment had continued. A participant’s 415 compensation
in excess of the annual compensation limit in effect for the Plan year under
Code Section 401(a)(17) shall be disregarded under the Plan.
For years beginning after December 31, 2008, (a) an individual receiving a
differential wage payment, as defined by Code Section 3401(h)(2), is treated as
an employee of the employer making the payment, (b) the differential wage
payment is treated as compensation for purposes of the limitations under this
Paragraph, and (c) the Plan is not treated as failing to meet the requirements
of any provision described in Code Section 414(u)(1)(C) by reason of any
contribution or benefit which is based on the differential wage payment provided
that all employees performing service in the uniformed services described in
Code Section 3401(h)(2)(A) are entitled to receive differential wage payments on
reasonably equivalent terms and, if eligible to participate in a retirement plan
maintained by the employer, to make contributions based on the payments on
reasonably equivalent terms (taking into account Code Sections 410(b)(3), (4),
and (5)).
Any excess allocations under this Article VI will be corrected under the
employee Plan Compliance Resolution System.
15.24.    Affiliated Company Participation. Notwithstanding anything in this
Agreement to the contrary, no employee of any affiliated corporation shall have
the right to make contributions to this Plan unless such Plan shall have been
adopted by the affiliated corporation for which such employee is employed.
15.25.    Highly Compensated Person or Highly Compensated Employee. Highly
compensated person or highly compensated employee shall mean an employee who:
(a)
Was a five percent (5%) owner of the Company at any time during the year or
preceding year, or

(b)
For the preceding year

1.
Had compensation as defined in Code Section 415(c)(3) from the Company in excess
of $80,000.00, and

2.
If the Company elects the application of this clause for the preceding year, was
in the group consisting of the top twenty percent (20%) of the employees ranked
on the basis of compensation paid during such preceding year.

The dollar amounts in subparagraphs (b) shall be adjusted at the same time and
in such manner as under Code Section 415(d) and Regulations thereunder.
In determining who is a highly compensated person, all employers required to be
aggregated under subsections (b), (c), (m), (n) and (o) of Code Section 414
shall be taken into account as a single employer. However, leased employees
within the meaning of Code Sections 414(n) and (o) shall not be considered
employees if the leased employees are covered by a plan described in Code
Section 414(n)(5) and are not covered in any qualified plan maintained by the
employer.
If a former employee separated from service prior to the calendar year and was
an active highly compensated person in the year of separation, or in any year
after attaining fifty-five (55), the former employee was counted as a highly
compensated person, the former employee shall be treated as an employee for
purposes of determining the number of highly compensated persons. However, if
such former employee separated from service prior to 1987, the former employee
will be treated as a highly compensated person only if during the separation
year (or the year preceding the separation year) or any year after the employee
attained age fifty-five (55) [or the last year ending before the employee’s
fifty-fifth (55th) birthday], the former employee received compensation in
excess of fifty thousand dollars ($50,000.00) or was a five percent (5%) owner.
For purposes of determining the number of employees in subparagraph (b)(2),
nonresident aliens shall not be treated as employees. Employees who (1) have not
completed six (6) months of service, or (2) normally work less than seventeen
and one-half (17 ½) hours per week, or (3) normally work less than six (6)
months during any year, or (4) have not attained age twenty-one (21) shall also
be excluded (but these latter employees will still be considered for purposes of
identifying the particular employees in the top-paid group), and (5) to the
extent allowable under regulations, employees covered by a collective bargaining
agreement between the Company and employee representatives.
15.26.    Years of Employment for Matching Contribution Purposes. A
participant’s years of employment for purposes of determining the matching
contribution under Paragraph 4.1 will be determined as of the last day of the
payroll period for which such matching contribution (or, if applicable, true-up
matching contribution) is made. The participant’s years of employment will be
based upon the whole number of consecutive 12-month periods of employment with
the Company which have been completed by the participant as of such
determination date, commencing with the participant’s employment commencement
date, or adjusted employment commencement date if applicable under Paragraph
2.1(c)1, and on each anniversary of such participant’s employment commencement
date, or, where applicable, adjusted employment commencement date.
15.27.    Years of Employment for Vesting Purposes.
(a)
For participants who terminated employment with the Company prior to December 1,
2006 and are not subsequently reemployed by the Company, years of employment for
vesting purposes is determined under the provisions of the Plan in effect at the
time of termination of employment with the Company.

(b)
For participants who are employees at any time between December 1, 2006 and June
1, 2012, years of employment for vesting purposes determined at any particular
time will be the number of whole years that is the greater of 1 or 2 below at
such time:

1.
The number of completed consecutive 12-month periods of employment with the
Company by the participant commencing on the participant’s employment
commencement date, or adjusted employment commencement date if applicable under
Paragraph 2.1(c)1, and on each anniversary of such participant’s employment
commencement date, or, where applicable, adjusted employment commencement date.

2.
The 12-month period commencing upon the employee’s commencement date as one year
of employment provided employee is an employee on the last day of such 12-month
period, plus each Plan year during which such employee completes 1,000 hours of
service commencing with the first Plan year commencing after the employee’s
commencement date. An hour of service for this purpose means hour of service as
defined in Paragraph 15.28.

(c)
For participants with an employment commencement date on or after June 1, 2012,
years of employment for vesting purposes determined at any particular time will
be the number of completed consecutive 12-month periods of employment with the
Company by the participant commencing on the participant’s employment
commencement date, or adjusted employment commencement date if applicable under
Paragraph 2.1(c)1, and on each anniversary of such participant’s employment
commencement date, or, where applicable, adjusted employment commencement date.

15.28.    Hour of Service. “Hour of Service” means (1) each hour for which an
employee is directly or indirectly compensated or entitled to compensation by
the Company for the performance of duties (these hours will be credited to the
employee for the computation period in which the duties are performed); (2) each
hour for which an employee is directly or indirectly compensated or entitled to
compensation by the Company (irrespective of whether the employment relationship
has terminated) for reasons other than performance of duties (such as vacation,
holidays, sickness, jury duty, disability, lay‑off, military duty or leave of
absence) during the applicable computation period (these hours will be
calculated and credited pursuant to Department of Labor regulation 2530.200b‑2
which is incorporated herein by reference); (3) each hour for which back pay is
awarded or agreed to by the Company without regard to mitigation of damages
(these hours will be credited to the employee for the computation period or
periods to which the award or agreement pertains rather than the computation
period in which the award, agreement or payment is made). The same hours of
service shall not be credited both under (1) or (2), as the case may be, and
under (3).
Notwithstanding (2) above, (i) no more than 501 hours of service are required to
be credited to an employee on account of any single continuous period during
which the employee performs no duties (whether or not such period occurs in a
single computation period); (ii) an hour for which an employee is directly or
indirectly paid, or entitled to payment, on account of a period during which no
duties are performed is not required to be credited to the employee if such
payment is made or due under a plan maintained solely for the purpose of
complying with applicable worker’s compensation, or unemployment compensation or
disability insurance laws; and (iii) hours of service are not required to be
credited for a payment which solely reimburses an employee for medical or
medically related expenses incurred by the employee.
For purposes of (2) above, a payment shall be deemed to be made by or due from
the Company regardless of whether such payment is made by or due from the
Company directly, or indirectly through, among others, a trust fund, or insurer,
to which the Company contributes or pays premiums and regardless of whether
contributions made or due to the trust fund, insurer, or other entity are for
the benefit of particular employees or are on behalf of a group of employees in
the aggregate.
For purposes of this Section, hours of service will be credited for employment
with other affiliated corporations. The provisions of Department of Labor
regulations 2530.200b‑2(b) and (c) are incorporated herein by reference.
15.29.    Direct Rollovers. The provisions of this Paragraph shall be effective
January 1, 1993 and apply to distributions after January 1, 1993.
Notwithstanding any provision of this Plan to the contrary, a distributee may
elect to have any portion of an eligible rollover distribution paid directly to
an eligible retirement plan specified by the distributee in a direct rollover.
The Administrative Committee may prescribe the time and manner in which this
election is made.
As used in this Paragraph, “eligible rollover distribution”, “eligible
retirement plan”, “distributee” and “direct rollover” shall mean:
(a)
“Eligible rollover distribution” is any distribution of all or any portion of
the balance to the credit of the distributee. However, an eligible rollover
distribution shall not include:

(i)
Any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint lives (or joint life expectancies)
of the distributee and the distributee’s designated beneficiary or for a
specified period of ten (10) years or more;

(ii)
Any distribution required under Code Section 401(a)(9); or

(iii)
Beginning January 1, 1999, any hardship distribution described in Code Section
401(k)(2)(B)(i)(IV) received after December 31, 1998 and, beginning January 1,
2002, any amount distributed on account of hardship; or

(iv)
The portion of any distribution that is not includable in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to employer securities. However, beginning January 1, 2002, a portion of
the distribution shall not fail to be an eligible rollover distribution merely
because the portion consists of after tax employee contributions which are not
includable in gross income. Such portion may be transferred only to an
individual retirement account described in Code Section 408(a) or an individual
retirement annuity described in Code Section 408(b) or to a qualified defined
contribution plan described in Code Section 401(a) or 403(a) that agrees to
separately account for amounts so transferred, including separately accounting
for the portion of the distribution which is includable in gross income and the
portion of the distribution which is not so includable.

(b)
“Eligible retirement plan” is:

(i)
An individual retirement account (described in Code Section 408(a)) or
individual retirement annuity (described in Code Section 408(b)) or, beginning
January 1, 2008, a Roth IRA described in Code Section 408A.

(ii)
An annuity plan (described in Code Section 403(a)); or

(iii)
A qualified trust (described in Code Section 401(a)) that accepts the
distributee’s eligible rollover distribution. However, in the case of an
eligible rollover distribution to a surviving spouse before 2002 and, beginning
January 1, 2007, a non-spouse beneficiary, eligible retirement plan shall mean
only the items in (i) above.

(iv)
Beginning January 1, 2002, an annuity contract described in Code Section 403(b)
and an eligible plan described in Code Section 457(b) which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state and which agrees to separately account
for amounts transferred into such plan from this Plan.

(v)
Beginning January 1, 2006, if any portion of an eligible rollover distribution
is attributable to payment or distributions from a designated Roth account as
defined in Code Section 402A, an eligible retirement plan with respect to such
portion shall include only another designated Roth account and an IRA.

(c)
“Distributee” shall include an employee or former employee. An employee’s or
former employee’s surviving spouse and the employee’s or former employee’s
spouse or former spouse who is an alternate payee under a qualified domestic
relations order (defined in Code Section 414(p)) are distributees with regard to
the interest of the spouse or former spouse. Beginning January 1, 2010, a
“Distributee” shall also include a designated beneficiary as defined by Code
Section 401(a)(9)(E) of the employee and who is not the surviving spouse of the
employee.

(d)
“Direct rollover” is a payment by the Plan to the eligible retirement plan
specified by the distributee.

The value of a participant’s accounts in the Kansas City Life Stock Investment
option attributable to the participant’s elective contributions and the
Company’s matching contributions and profit sharing contributions may at the
option of the participant, be distributed in the form of Company stock as
provided in Paragraph 10.4.
15.30.    Participants who Enter Armed Forces. Effective December 12, 1994,
notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service will be
provided in accordance with Code Section 414(u). Further, the repayment of any
elective account loan made will be suspended as permitted by Code Section
414(u)(4).
In addition, if a participant in the Plan dies or becomes disabled while
performing qualified military service on or after January 1, 2007, the
participant’s beneficiary under the Plan shall be entitled to any additional
benefits (including, beginning January 1, 2010, Company contributions relating
to the period of qualified military service, other than Company matching
contributions contingent on participant contributions under Section 3.1 that are
not actually made) that would be provided under the Plan if the participant had
resumed employment and then terminated employment on account of disability or
death.
15.31.    Contribution Under Mistake of Fact. If a contribution is made by the
Company by a mistake of fact, such contribution may be returned to the Company
within one (1) year after the payment of the contribution. Any contribution
returned to the Company shall not include any investment earnings thereon, but
shall be net of any investment losses thereon.
15.32.    Contributions Conditioned on Deductibility. Company contributions are
expressly conditioned upon deductibility of contributions under Section 404 of
the Internal Revenue Code. If any part or all of a contribution is disallowed as
a deduction under Section 404, then to the extent a contribution is disallowed
as a deduction, it may be returned to the Company within one (1) year after the
later of the date of payment of the contribution or the date the deduction for
the contribution was disallowed. Any contributions returned shall not include
any investment earnings thereon, but shall be net of any investment losses
thereon.
15.33.    Internal Revenue Code. All references to the Internal Revenue Code or
Code hereunder shall be to the Internal Revenue Code of 1986, as from time to
time amended.
15.34.    ERISA. All references to ERISA hereunder shall be to the Employee
Retirement Income Security Act of 1974, as from time to time amended.
ARTICLE XVI.    
Top Heavy Provisions
16.1.    Compensation Limits. Furthermore, for the purposes of this Article XVI,
compensation shall be 415 compensation.
16.2.    Key Employee. “Key employee” means any employee or former employee (and
the employee’s beneficiaries) who, at any time during the Plan year or any of
the preceding four (4) Plan years, is:
(a)
An officer of the Company, as that term is defined within the meaning of the
regulations under Code Section 416. For the years 1984 through 1987, an officer
is not treated as a key employee if the officer has an annual compensation of
forty-five thousand dollars ($45,000.00) or less.

(b)
One of the ten (10) employees owning (or considered as owning within the meaning
of Code Section 318) the largest interests in all employers required to be
aggregated under Code Sections 414(b), (c) and (m). However, an employee will
not be considered a top ten (10) owner for a Plan year if the employee earns
less than thirty thousand dollars ($30,000.00) or such other amount adjusted in
accordance with Code Section 415(c)(1)(A) as in effect for the calendar year in
which the determination date falls.

(c)
A five percent (5%) owner of the Company. “Five percent (5%) owner” means any
person who owns (or is considered as owning within the meaning of Code Section
318) more than five percent (5%) of the total combined voting power of all stock
of the Company.

(d)
A one percent (1%) owner of the Company having an annual compensation from the
Company of more than one hundred fifty thousand dollars ($150,000.00). “One
percent (1%) owner” means any person who owns (or is considered as owning within
the meaning of Code Section 318) more than one percent (1%) of the outstanding
stock of the Company or stock possessing more than one percent (1%) of the total
combined voting power of all stock of the Company. In determining percentage
ownership hereunder, employers that would otherwise be aggregated under Code
Sections 414(b), (c) and (m) shall be treated as separate employers. However, in
determining whether an individual has compensation of more than one hundred
fifty thousand dollars ($150,000.00), compensation from each employer required
to be aggregated under Code Sections 414(b), (c) and (m) shall be taken into
account.

16.3.    Non-Key Employee. “Non-key employee” means any employee who is not a
key employee.
16.4.    Super Top Heavy Plan. “Super Top Heavy Plan” means, for Plan years
commencing after December 31, 1983, that, as of the determination date, (1) the
present value of accrued benefits of key employees, or (2) the sum of the
aggregate accounts of key employees under this Plan and any Plan of the
Company’s aggregation group, exceeds ninety percent (90%) of the present value
of accrued benefits or the aggregate accounts of all participants under this
Plan and any Plan of the Company’s aggregation group.
16.5.    Top Heavy Plan. “Top Heavy Plan” means, for Plan years commencing after
December 31, 1983, that, as of the determination date, (1) the present value of
accrued benefits of key employees or (2) the sum of the aggregate accounts of
key employees under this Plan and any Plan of the Company’s aggregation group,
exceeds sixty percent (60%) of the present value of accrued benefits or the
aggregate accounts of all participants under this Plan and any Plan of the
Company’s aggregation group.
16.6.    Top Heavy Plan Year. “Top Heavy Plan year” means any calendar year
after December 31, 1983 in which the Plan is a top heavy plan.
16.7.    Top Heavy Plan Requirements.
(a)
For any “Top Heavy Plan year,” the following provisions shall apply
notwithstanding any other provision in this Plan to the contrary:

1.
Any person who is a participant in this Plan in any year in which it shall be a
“Top Heavy Plan” shall have benefits vested in accordance with the following
schedules: twenty percent (20%) after two (2) years of service; forty percent
(40%) after three (3) years of service; sixty percent (60%) after four (4) years
of service; eighty percent (80%) after five (5) years of service; and one
hundred percent (100%) after six (6) years of service. Effective January 1,
1989, there shall be no decrease in a participant’s nonforfeitable percentage in
the event the Plan’s status as top heavy changes for any year. Further, if the
vesting schedule shifts in and out of the above schedule for any year because
the Plan’s top heavy status changes, such shift shall be considered an amendment
of the vesting schedule. If this occurs, each participant with at least three
(3) years of service with the Company may elect to have his or her
nonforfeitable percentage determined without regard to the shift.` The election
period will begin with the date the deemed amendment is made and shall end on
the later of:

(b)
Sixty (60) days after the deemed amendment is adopted;

(c)
Sixty (60) days after the deemed amendment is effective; or

(d)
Sixty (60) days after the participant is issued written notice of the deemed
amendment by the Administrative Committee.

1.
Notwithstanding anything in this plan to the contrary, for any Top Heavy Plan
Year, the Company shall make a minimum contribution for each non-key employee
equal to three percent (3%) of such non-key employee’s salary, which shall be
invested and accounted for in The Kansas City Life Stock Investment option.

2.
For any year in which this Plan is top heavy, each non-key employee will receive
a minimum contribution if the non-key employee has not separated from service at
the end of the top heavy year, regardless of whether the non-key employee has
less than one thousand (1,000) hours of service in such year. Furthermore, such
non-key employee shall receive such minimum contribution regardless of his or
her level of compensation and regardless of whether the non-key employee
declines to make a mandatory personal contribution. No such minimum contribution
made by the Company pursuant to these top heavy provisions shall be subject to
forfeiture if a non-key employee withdraws his or her mandatory contributions.

3.
Notwithstanding the foregoing, so long as any non-key employee is covered by
both the Company’s Pension Plan and this Plan, the minimum contribution required
herein shall be satisfied by the accrual of the defined benefit minimum by the
respective non-key employee for any top heavy year.

4.
If the Company shall be maintaining both this Plan and a defined benefit plan in
any top heavy year, a factor of 1.0 must be applied to the denominators of the
defined benefit and defined contribution fractions.

16.8.    Determination of Top Heavy Status.
(a)
This Plan shall be a Top Heavy Plan for any Plan year commencing after December
31, 1983, in which, as of the determination date, (1) the present value of
accrued benefits of key employees, or (2) the sum of the aggregate accounts of
key employees under this Plan and any Plan of an aggregation group, exceeds
sixty percent (60%) of the present value of accrued benefits or the aggregate
accounts of all participants under this Plan and any Plan of an aggregation
group.

If any participant is a non-key employee for any Plan year, but such participant
was a key employee for any prior Plan year, such participant’s present value of
accrued benefit and/or aggregate account balance shall not be taken into account
for purposes of determining whether this Plan is a Top Heavy Plan (or whether
any aggregation group which includes this Plan is a Top Heavy group).
(b)
This Plan shall be a Super Top Heavy Plan for any Plan year commencing after
December 31, 1983, in which, as of the determination date, (1) the present value
of accrued benefits of key employees, or (2) the sum of the aggregate accounts
of key employees under this Plan and any Plan of an aggregation group, exceeds
ninety percent (90%) of the present value of accrued benefits or the aggregate
accounts of all participants under this Plan and any Plan of an aggregation
group.

(c)
Aggregate account. A participant’s aggregate account as of the determination
date is the sum of:

5.
The participant’s account balance as of the most recent valuation occurring
within a twelve (12) month period ending on the determination date.

6.
Contributions that would be allocated as of a date not later than the
determination date, even though those amounts are not yet made or required to be
made.

7.
Any Plan distributions made within the Plan year that includes the determination
date or within the four (4) preceding Plan years. However, in the case of
distributions made after the valuation date and prior to the determination date,
such distributions are not included as distributions for Top Heavy purposes to
the extent that such distributions are already included in the participant’s
aggregate account balance as of the valuation date. Notwithstanding anything
herein to the contrary, all distributions, including distributions made prior to
January 1, 1984, will be counted.

8.
Any employee contributions, whether voluntary or mandatory. However, amounts
attributable to tax deductible qualified employee contributions shall not be
considered to be a part of the participants aggregate account balance.

(d)
“Aggregation group” means either a required aggregation group or a permissive
aggregation group as hereinafter determined.

1.
Required aggregation group. In determining a required aggregation group
hereunder, each Plan of the Company in which a key employee is a participant and
each other Plan of the Company which enables any Plan in which a key employee
participates to meet the requirements of Code Sections 401(a)(4) and 410, will
be required to be aggregated. Such group shall be known as a required
aggregation group and shall include any terminated plan which if it had not been
terminated would have been required to be included in the aggregation group.

In the case of a required aggregation group, each Plan in the group will be
considered a Top Heavy Plan if the required aggregation group is a Top Heavy
group. No Plan in the required aggregation group will be considered a Top Heavy
Plan if the required aggregation group is not a Top Heavy group.
2.
Permissive aggregation group. The Company may also include any other Plan not
required to be included in the required aggregation group, provided the
resulting group, taken as a whole, would continue to satisfy the provisions of
Code Sections 401(a) or 410. Such group shall be known as a permissive
aggregation group.

In the case of a permissive aggregation group, only a Plan that is part of the
required aggregation group will be considered a Top Heavy Plan if the permissive
aggregation group is a Top Heavy group. No Plan in the permissive aggregation
group will be considered a Top Heavy Plan if the permissive aggregation group is
not a Top Heavy Plan group.
3.
Only those Plans of the Company in which the determination dates fall within the
same calendar year shall be aggregated in order to determine whether such Plans
are Top Heavy Plans.

4.
For purposes of determining the present value of the cumulative accrued benefit
for any employee or the amount of the account of any employee, the value or
amount shall be increased by the aggregate distributions made with respect to
such employee under the plan during the five year period ending on the
determination date. The preceding sentence also applies to distributions under a
terminated plan which if it had not been terminated would have been required to
be included in an aggregation group. If any individual is a non-key employee
with respect to any plan for any plan year, but such individual was a key
employee with respect to such plan for any prior plan year, any accrued benefit
for such employee (and the account of such employee) shall not be taken into
account. The accrued benefit of an employee who has performed no services for
the Company during the five (5) year period ending on the determination date
will not be taken into account.

(e)
“Determination date” means (1) the last day of the preceding Plan year or (2) in
the case of the first Plan year, the last day of such Plan year.

(f)
Present value of accrued benefit. In the case of a defined benefit plan, a
participant’s present value of accrued benefit shall be as determined under the
provisions of the applicable defined benefit plan.

(g)
“Top Heavy group” means an aggregation group in which, as of the determination
date, the sum of:

1.
The present value of accrued benefits of key employees under all defined benefit
plans included in the group; and

2.
The aggregate accounts of key employees under all defined contribution plans
included in the group, exceeds sixty percent (60%) of a similar sum determined
for all participants.

(h)
Notwithstanding anything herein to the contrary, the effective date otherwise
provided for herein for the application of Code Section 416 to this Plan (Plan
years beginning after December 31, 1983) shall be extended in accordance with
any legislative act of Congress.

16.9.    Modification of Top Heavy Rules.
(a)
For Plan years beginning after December 31, 2001, this Paragraph shall apply for
purposes of determining whether the Plan is top heavy under code Section 416(g)
and whether the Plan satisfies the minimum requirements of Code Section 416(c)
for such years. This Paragraph amends Paragraphs of this Article XVI, including,
but not limited to, part or all of Paragraphs 16.2, 16.7(a)1 and (a)2 and
16.8(c)(3).

(b)
“Key employee” means any employee or former employee (including any deceased
employee) who at any time during the Plan year that includes the determination
date was an officer of the Company having annual compensation greater than
$130,000.00 [as adjusted under Code Section 416(i)(l)] for Plan years beginning
after December 31, 2002, a five percent (5%) owner of the Company or a one
percent (1%) owner of the Company having annual compensation of more than
$150,000.00. For this purpose, annual compensation means compensation within the
meaning of Code Section 415(c)(3). The determination of who is a key employee
will be made in accordance with Code Section 416(i)(l) and the applicable
regulations and other guidance of general applicability issued thereunder.

(c)
For purposes of determining the present values of accrued benefits and the
amounts of account balances of employees as of the determination date, the
following shall apply:

5.
The present value of accrued benefits and the amounts of account balances of an
employee as of the determination date shall be increased by the distributions
made with respect to the employee under the Plan and any plan aggregated with
the Plan under Code Section 416(g)(2) during the one (1) year period ending on
the determination date, including distributions under a terminated plan which,
had it not been terminated, would have been aggregated with the Plan under Code
Section 416(g)(2)(A)(i). In the case of a distribution made for a reason other
than severance from employment, death or disability, this provision shall be
applied by substituting “five (5) year period” for” one (1) year period”.

6.
The accrued benefits and accounts of any individual who has not performed
services for the Company during the one (1) year period ending on the
determination date shall not be taken into account.

(d)
Company matching contributions shall be taken into account for purposes of
satisfying the minimum contribution requirements of Code Section 416(c)(2) and
the Plan. Company matching contributions that are used to satisfy the minimum
contribution requirements shall be treated as matching contributions for
purposes of the actual contribution percentage test and other requirements of
Code Section 401(m).

*******
IN WITNESS WHEREOF, the Company has caused this THIRTY-SIXTH AMENDMENT to be
executed by its authorized Officers and its Corporate Seal to be hereunto
affixed and the Trustees have executed this Trust, all on the __15th____ day of
_June____________, 2012.


KANSAS CITY LIFE INSURANCE COMPANY


By /s/ Charles R. Duffy, Jr.        
Senior Vice President
ATTEST:


By:    /s/ Janice L. Poe        
Assistant Secretary
                                            
/s/ Charles R. Duffy, Jr.        
Charles R. Duffy, Jr.
/s/ Donald E. Krebs            
Donald E. Krebs
/s/ Mark A. Milton            
Mark A. Milton
TRUSTEES
APPENDIX A


MINIMUM DISTRIBUTION REQUIREMENTS


SECTION 1.
GENERAL RULES



1.1.
Effective Date. The provisions of this Article will apply for purposes of
determining required minimum distributions for calendar years beginning with the
2002 calendar year.

1.2.
Coordination with Minimum Distribution Requirements Previously in Effect. If
section 1.1 specifies an effective date of this Article that is earlier than
calendar years beginning with the 2003 calendar year, required minimum
distributions for 2002 under this Article will be determined as follows. If the
total amount of 2002 required minimum distributions under the Plan made to the
distributee prior to the effective date of this Article equals or exceeds the
required minimum distributions determined under this Article, then no additional
distributions will be required to be made for 2002 on or after such date to the
distributee. If the total amount of 2002 required minimum distributions under
the Plan made to the distributee prior to the effective date of this Article is
less than the amount determined under this Article, then required minimum
distributions for 2002 on and after such date will be determined so that the
total amount of required minimum distributions for 2002 made to the distributee
will be the amount determined under this Article.

1.3.
Precedence. The requirements of this Article will take precedence over any
inconsistent provisions of the Plan.

1.4.
Requirements of Treasury Regulations Incorporated. All distributions required
under this Article will be determined and made in accordance with the Treasury
regulations under section 401(a)(9) of the Internal Revenue Code.

1.5.
TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions of this
Article, distributions may be made under a designation made before January 1,
1984, in accordance with section 242(b)(2) of the Tax Equity and Fiscal
Responsibility Act (TEFRA) and the provisions of the Plan that relate to section
242(b)(2) of TEFRA.

SECTION 2.
TIME AND MANNER OF DISTRIBUTIONS

2.1.
Required Beginning Date. The participant’s entire interest will be distributed,
or begin to be distributed, to the participant no later than the participant’s
required beginning date.

2.2.
Death of Participant Before Distributions Begin. If the participant dies before
distributions begin, the participant’s entire interest will be distributed, or
begin to be distributed, no later than as follows:

a.
If the participant’s surviving spouse is the participant’s sole designated
beneficiary, then, except as provided in the adoption agreement, distributions
to the surviving spouse will begin by December 31st of the calendar year
immediately following the calendar year in which the participant died, or by
December 31st of the calendar year in which the participant would have attained
age 70 and ½, if later.

b.
If the participant’s surviving spouse is not the participant’s sole designated
beneficiary, then, except as provided in the adoption agreement, distributions
to the designated beneficiary will begin by December 31st of the calendar year
immediately following the calendar year in which the participant died.

c.
If there is no designated beneficiary as of September 30th of the year following
the year of the participant’s death, the participant’s entire interest will be
distributed by December 31st of the calendar year containing the fifth
anniversary of the participant’s death.

d.
If the participant’s surviving spouse is the participant’s sole designated
beneficiary and the surviving spouse dies after the participant but before
distributions to the surviving spouse begin, the section 2.2, other than section
2.2(a), will apply as if the surviving spouse were the participant.

For purposes of this section 2.2 and section 4, unless section 2.2(d) applies,
distributions are considered to begin on the participant’s required beginning
date. If section 2.2(d) applies, distributions are considered to begin on the
date distributions are required to begin to the surviving spouse under section
2.2(a). If distributions under an annuity purchased from an insurance company
irrevocable commence to the participant before the participant’s required
beginning date (or to the participant’s surviving spouse before the date
distributions are required to begin to the surviving spouse under section
2.2(a)), the date distributions are considered to begin is the date
distributions actually commence.
2.3.
Forms of Distribution. Unless the participant’s interest is distributed in the
form of an annuity purchased from an insurance company or in a single sum on or
before the required beginning date, as of the first distribution calendar year
distributions will be made in accordance with sections 3 and 4 of this Article.
If the participant’s interest is distributed in the form of an annuity purchased
from an insurance company, distributions thereunder will be made in accordance
with the requirements of section 401(a)(9) of the Code and the Treasury
regulations.

SECTION 3.
REQUIRED MINIMUM DISTRIBUTIONS DURING PARTICIPANT’S LIFETIME

3.1.
Amount of Required Minimum Distribution for Each Distribution Calendar Year.
During the participant’s lifetime, the minimum amount that will be distributed
for each distribution calendar year is the lesser of:

e.
The quotient obtained by dividing the participant’s account balance by the
distribution period in the Uniform Lifetime Table set forth in section
1.401(a)(9)-9 of the Treasury regulations, using the participant’s age as of the
participant’s birthday in the distribution calendar year; or

f.
If the participant’s sole designated beneficiary for the distribution calendar
year is the participant’s spouse, the quotient obtained by dividing the
participant’s account balance by the number in the Joint and Last Survivor Table
set forth in section 1.401(a)(9)-9 of the Treasury regulations, using the
participant’s and spouse’s attained ages as of the participant’s and spouse’s
birthdays in the distribution calendar year.

3.2.
Lifetime Required Minimum Distributions Continue Through Year of Participant’s
Death. Required minimum distributions will be determined under this section 3
beginning with the first distribution calendar year and up to and including the
distribution calendar year that includes the participant’s date of death.

SECTION 4.
REQUIRED MINIMUM DISTRIBUTIONS AFTER PARTICIPANT’S DEATH

4.1.
Death On or After Date Distributions Begin.

a.
Participant Survived by Designated Beneficiary. If the participant dies on or
after the date distributions begin and there is a designated beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the participant’s death is the quotient obtained by dividing
the participant’s account balance by the longer of the remaining life expectancy
of the participant or the remaining life expectancy of the participant’s
designated beneficiary, determined as follows:

(1)
The participant’s remaining life expectancy is calculated using the age of the
participant in the year of death, reduced by one for each subsequent year.

(2)
If the participant’s surviving spouse is the participant’s sole designated
beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.

(3)
If the participant’s surviving spouse is not the participant’s sole designated
beneficiary, the designated beneficiary’s remaining life expectancy is
calculated using the age of the beneficiary in the year following the year of
the participant’s death, reduced by one for each subsequent year.

b.
No Designated Beneficiary. If the participant dies on or after the date
distributions begin and there is no designated beneficiary as of September 30th
of the year after the year of the participant’s death, the minimum amount that
will be distributed for each distribution calendar year after the year of the
participant’s death is the quotient obtained by dividing the participant’s
account balance by the participant’s remaining life expectancy calculated using
the age of the participant in the year of death, reduced by one for each
subsequent year.

4.2.
Death Before Date Distributions Begin

a.
Participant Survived by Designated Beneficiary. Except as provided in the
adoption agreement, if the participant dies before the date distributions begin
and there is a designated beneficiary, the minimum amount that will be
distributed for each distribution calendar year after the year of the
participant’s death is the quotient obtained by dividing the participant’s
account balance by the remaining life expectancy of the participant’s designated
beneficiary, determined as provided in section 4.1.

b.
No Designated Beneficiary. If the participant dies before the date distributions
begin and there is no designated beneficiary as of September 30th of the year
following the year of the participant’s death, distribution of the participant’s
entire interest will be completed by December 31st of the calendar year
containing the fifth anniversary of the participant’s death.

c.
Death of Surviving Spouse Before Distributions to Surviving Spouse Are Required
to Begin. If the participant dies before the date distributions begin, the
participant’s surviving spouse is the participant’s sole designated beneficiary,
and the surviving spouse dies before distributions are required to begin to the
surviving spouse under section 2.2(a), this section 4.2 will apply as if the
surviving spouse were the participant.

SECTION 5.
DEFINITIONS

5.1.
Designated beneficiary. The individual who is designated as the beneficiary
under the Plan and is the designated beneficiary under section 401(a)(9) of the
Internal Revenue Code and section 1.401(a)(9)-1, Q&A-4, of the Treasury
regulations.

5.2.
Distribution calendar year. A calendar year for which a minimum distribution is
required. For distributions beginning before the participant’s death, the first
distribution calendar year is the calendar year immediately preceding the
calendar year which contains the participant’s required beginning date. For
distributions beginning after the participant’s death, the first distribution
calendar year is the calendar year in which distributions are required to begin
under section 2.2. The required minimum distribution for the participant’s first
distribution calendar year will be made on or before the participant’s required
beginning date. The required minimum distribution for other distribution
calendar years, including the required minimum distribution for the distribution
calendar year in which the participant’s required beginning date occurs, will be
made on or before December 31st of that distribution calendar year.

5.3.
Life expectancy. Life expectancy as computed by use of the Single Life Table in
section 1.401(a)(9)-9 of the Treasury regulations.

5.4.
Participant’s account balance. The account balance as of the last valuation date
in the calendar year immediately preceding the distribution calendar year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the account balance as of dates in the
valuation calendar year after the valuation date and decreased by distributions
made in the valuation calendar year after the valuation date. The account
balance for the valuation calendar year includes any amounts rolled over or
transferred to the Plan either in the valuation calendar year or in the
distribution calendar year if distributed or transferred in the valuation
calendar year.

5.5.
Required beginning date.

a.
More than 5% owner. A participant’s required beginning date is the April 1st
following the close of the calendar year in which the participant attains age 70
and ½ if the participant is a more than 5% owner (as defined in Code section
416) with respect to the Plan year ending in that calendar year. If a
participant is a more than 5% owner at the close of the relevant calendar year,
the participant may not discontinue required minimum distributions
notwithstanding the participant’s subsequent change in ownership status.

b.
Non 5% owners. If the participant is not a more than 5% owner, his required
beginning date is the April 1st following the close of the calendar year in
which the participant incurs a Separation from Service, or, if later, the April
1st following the close of the calendar year in which the participant attains
age 70 and ½.

5.6.
Notwithstanding the preceding, a Participant or beneficiary who would have been
required to receive required minimum distributions for 2009 but for the
enactment of Code Section 401(a)(9)(H) (“2009 RMDs”), and who would have
satisfied the requirement by receiving distributions that are: (1) equal to the
2009 RMDs or (2) one (1) or more payments in a series of substantially equal
distributions (that include the 2009 RMDs) made at least annually and expected
to last for the life (or life expectancy) of the Participant, the joint lives
(or joint life expectancy) of the Participant and the Participant’s designated
beneficiary, or for a period of at least ten (10) years, will receive those
distributions for 2009 unless the Participant or beneficiary affirmatively
chooses not to receive such distributions. In addition, notwithstanding
Paragraph 15.30, direct rollover will be offered only for distributions that
would be eligible rollover distributions without regard to Code Section
401(a)(9)(H).



